Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 1 of 61 PageID #: 3673




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK


                                          Master File No. 1:18-cv-01428-MKB-
  IN RE HENRY SCHEIN, INC.                VMS
  SECURITIES LITIGATION
                                          CLASS ACTION




               DECLARATION OF JAMES A. HARROD IN SUPPORT OF
      (I) LEAD PLAINTIFF’S MOTION FOR FINAL APPROVAL OF SETTLEMENT
           AND PLAN OF ALLOCATION AND (II) LEAD COUNSEL’S MOTION
                FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 2 of 61 PageID #: 3674




                                                  TABLE OF CONTENTS

  I.      INTRODUCTION .............................................................................................................. 1

  II.     PROSECUTION OF THE ACTION .................................................................................. 6

          A.      Background ................................................................................................................ 6

          B.      Appointment of Lead Plaintiff and Lead Counsel, Lead Counsel’s Extensive
                   Investigation and the Filing of the Complaint, and the Substantial Denial of
                   Defendants’ Motion to Dismiss .............................................................................. 7

                    1.      Appointment of Miami GESE as Lead Plaintiff ............................................. 7

                    2.      Lead Plaintiff’s Preparation and Filing of the Complaint ............................... 8

                    3. Defendants File A Motion To Dismiss the Complaint, Which the Court
                    Partially Denies ..................................................................................................... 10

                    4.      Defendants’ Reconsideration Motion and the FTC Trial Decision .............. 15

  III.    MEDIATION .................................................................................................................... 17

  IV.     SETTLEMENT AND DISCOVERY ............................................................................... 19

  V.      RISKS OF CONTINUED LITIGATION ......................................................................... 22

          A.      The Risks of Prosecuting Securities Actions In General ......................................... 22

          B.      Defendants’ Reconsideration Motion ...................................................................... 25

          C.      The Substantial Risks of Proving Defendants’ Liability
                   and Damages in This Case .................................................................................... 26

                    1.      Risks of Proving Falsity, Materiality, and Reliance ..................................... 27

                    2.      Risks of Proving Scienter.............................................................................. 31

                    3.      Risks of Proving Loss Causation and Damages ........................................... 34

                    4.      Risks After Trial ........................................................................................... 38

  VI.     THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE IN LIGHT OF
          THE POTENTIAL RECOVERY IN THE ACTION ....................................................... 40

  VII.    ISSUANCE OF NOTICE OF THE SETTLEMENT TO THE CLASS ........................... 41

  VIII.   PROPOSED ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT ............. 43




                                                                      i
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 3 of 61 PageID #: 3675




  IX.   THE FEE AND LITIGATION EXPENSE APPLICATION ........................................... 47

        A.     The Fee Application ................................................................................................. 48

                  1.     Lead Plaintiff Has Authorized and Supports the Fee Application ................ 48

                  2.     The Time and Labor Devoted to the Action by Plaintiff’s Counsel ............. 49

                  3.     The Experience and Standing of Lead Counsel ............................................ 51

                  4.     The Standing and Caliber of Defendants’ Counsel....................................... 51

                  5. The Risks of the Litigation and the Need to Ensure the Availability of
                  Competent Counsel in High-Risk Contingent Securities Cases ........................... 51

                  6.     The Reaction of the Class to the Fee Application......................................... 53

        B.     The Litigation Expense Application ........................................................................ 54

  X.    CONCLUSION ................................................................................................................. 57




                                                                 ii
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 4 of 61 PageID #: 3676




            JAMES A. HARROD declares as follows:

  I.        INTRODUCTION

            1.    I, James A. Harrod, am a member of the bars of the State of New York, the U.S.

  District Courts for the Southern and Eastern Districts of New York, and the U.S. Courts of

  Appeals for the Second, Third, Sixth, and Seventh Circuits. I am a partner in the law firm of

  Bernstein Litowitz Berger & Grossmann LLP (“BLB&G” or “Lead Counsel”), the Court-

  appointed Lead Counsel in the above-captioned action (the “Action”).1 BLB&G represents the

  Court-appointed Lead Plaintiff, Miami General Employees’ & Sanitation Employees’ Retirement

  Trust (“Miami GESE” or “Lead Plaintiff”). I have personal knowledge of the matters stated in

  this declaration based on my active supervision of and participation in the prosecution and

  settlement of the Action.

            2.    I respectfully submit this declaration in support of Lead Plaintiff’s motion, under

  Rule 23(e)(2) of the Federal Rules of Civil Procedure, for final approval of the proposed

  settlement of the Action with Defendants Henry Schein, Inc. (“Schein”) and Timothy J. Sullivan

  for $35 million in cash (the “Settlement”). The Court preliminarily approved the Settlement by

  its Order dated May 5, 2020 (the “Preliminary Approval Order”). ECF No. 74.

            3.    I also respectfully submit this declaration in support of: (i) Lead Plaintiff’s motion

  for approval of the proposed plan for allocating the proceeds of the Net Settlement Fund to

  eligible Class Members (the “Plan of Allocation” or “Plan”) and (ii) Lead Counsel’s motion, on

  behalf of all Plaintiff’s Counsel,2 for an award of attorneys’ fees in the amount of 25% of the


  1
    Unless otherwise defined in this declaration, all capitalized terms have the meanings defined in
  the Stipulation of Settlement dated April 30, 2020 (the “Settlement Agreement”), and previously
  filed with the Court. See ECF No. 70-1.
  2
       Plaintiff’s Counsel are: Lead Counsel BLB&G and Klausner, Kaufman, Jensen & Levinson,



                                                    1
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 5 of 61 PageID #: 3677




  Settlement Fund; payment of litigation expenses incurred by Plaintiff’s Counsel’s in the amount

  of $102,840.56; and payment of $6,000.00 to Miami GESE in reimbursement of its costs and

  expenses directly related to its representation of the Class (the “Fee and Expense Application”).3

         4.      The proposed Settlement provides for the resolution of all claims in the Action in

  exchange for a cash payment of $35 million for the benefit of the Class. This beneficial

  Settlement was achieved as a direct result of Lead Plaintiff’s and Lead Counsel’s efforts to

  diligently investigate, vigorously prosecute, and aggressively negotiate a settlement of this

  Action against highly skilled opposing counsel. As discussed in more detail below, Lead

  Counsel’s efforts in the Action, included, among other things:

                 •      Conducting a wide-ranging investigation concerning the allegedly
                        fraudulent misrepresentations and omissions made by Defendants,
                        including consulting with experts and reviewing the voluminous
                        public record;

                 •      Drafting and filing the detailed, 81-page Consolidated Class Action
                        Complaint for Violations of the Federal Securities Laws (the
                        “Complaint”), filed with the Court on September 14, 2018 (ECF
                        No. 28), which incorporated material from conference call
                        transcripts, press releases, news articles, and other public
                        statements issued by or concerning Defendants; financial analyst
                        research reports concerning the Company and reports and other
                        documents filed publicly by Schein with the U.S. Securities and
                        Exchange Commission (“SEC”); court documents and materials
                        from proceedings before the Federal Trade Commission (“FTC”);
                        interviews with former Schein employees; and other publicly
                        available information.




  additional counsel for Lead Plaintiff Miami GESE.
  3
   In conjunction with this declaration, Lead Plaintiff and Lead Counsel are also submitting the
  Memorandum of Law in Support of Lead Plaintiff’s Motion for Final Approval of Settlement
  and Plan of Allocation (the “Settlement Memorandum”) and the Memorandum of Law in
  Support of Lead Counsel’s Motion for Attorneys’ Fees and Litigation Expenses (the “Fee
  Memorandum”).




                                                  2
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 6 of 61 PageID #: 3678




                •       Successfully opposing (in significant part) Defendants’ motion to
                        dismiss the Complaint (ECF Nos. 45, 45-1, 48, 50, 53) consisting
                        of over 2,300 pages of briefing and supporting materials, by
                        researching and drafting a substantial opposition brief responding
                        to Defendants’ arguments, which Lead Plaintiff served on
                        Defendants on January 23, 2019, and filed with the Court on
                        February 22, 2019, as well as filing and responding to letters
                        offering supplementary authority on the motion (ECF Nos. 46, 51,
                        52);

                •       Engaging in full briefing on Defendants’ motion for partial
                        reconsideration of the Court’s order denying in part Defendants’
                        motion to dismiss (ECF Nos. 57, 66) by researching and drafting a
                        substantial opposition brief responding to Defendants’ arguments,
                        which Lead Plaintiff served on Defendants on October 25, 2019
                        and filed with the Court on November 1, 2019 (ECF No. 65);

                •       Consulting with experts regarding the significant loss causation
                        and damages issues presented by this Action;

                •       Engaging in intensive, arm’s-length negotiations with Defendants,
                        including the submission of a detailed mediation statement
                        concerning liability and damages, and participating in a two-day
                        mediation session before the Hon. Daniel J. Weinstein (USDJ,
                        Ret.), which ultimately culminated in the mediator’s
                        recommendation to settle the Action for $35 million in cash, which
                        the parties accepted;

                •       Engaging in significant due diligence discovery, including
                        reviewing and analyzing approximately 684,784 pages of
                        documents produced by Defendants and interviewing Defendant
                        Timothy J. Sullivan and Schein Executive Vice President, Chief
                        Strategic Officer, and Director Mark Mlotek; and

                •       Drafting and negotiating the Settlement Agreement and related
                        settlement documentation.

         5.     The proposed Settlement represents an outstanding result for the Class,

  considering the significant risks in the Action and the amount of the potential recovery. The

  Settlement provides a considerable benefit to the Class by conferring a substantial, certain, and

  immediate recovery while avoiding the significant risks and expense of continued litigation,

  including the risk that the Class could recover nothing or substantially less than the Settlement




                                                 3
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 7 of 61 PageID #: 3679




  Amount after years of additional litigation and delay. As discussed in more detail below, if this

  case continued to be litigated, there is no guarantee that Lead Plaintiff would have been able to

  establish Defendants’ liability with respect to the fraud alleged in the Action, namely Schein’s

  alleged misstatements and omissions concerning the competitive environment Schein faced and

  its financial results that were allegedly inflated by anticompetitive activity in the market for

  dental supplies.

         6.      The Settlement was only reached after two full-day mediation sessions before

  Judge Daniel H. Weinstein, an experienced mediator of class actions and other complex

  litigation, and was reached pursuant to a mediator’s recommendation. Judge Weinstein has

  submitted a Declaration stating that he believes “that the settlement represents the highest

  settlement amount that the Class could have achieved at the time the settlement was reached,”

  and that “based on [his] knowledge of this matter, all of the materials provided to [him], the

  extensive efforts of skillful advocacy and arm’s-length bargaining of counsel, the litigation risks,

  and the benefits reached in the proposed settlement, . . . the settlement is fair, reasonable, and

  adequate,” and he “respectfully recommend[s] that it be approved by this Court.” Declaration of

  the Hon. Daniel H. Weinstein (Ret.), attached as Exhibit 1, at ¶¶ 11-12.

         7.      The close attention paid and oversight provided by the Lead Plaintiff, Miami

  GESE, throughout this case is another factor in favor of the reasonableness of the Settlement. In

  enacting the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), Congress

  expressly intended to give control over securities class actions to sophisticated investors, and

  noted that increasing the role of institutional investors in class actions would ultimately benefit

  shareholders and assist courts by improving the quality of representation in this type of case.

  H.R. Conf. Rep. No. 104-369, at *34 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 733. Here,




                                                   4
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 8 of 61 PageID #: 3680




  Lead Plaintiff was actively involved in overseeing the litigation and settlement negotiations and

  has endorsed the Settlement as fair and reasonable. See Declaration of Ron Silver, General

  Counsel for Miami GESE, attached as Exhibit 2.

          8.      Lead Plaintiff and Lead Counsel believe that the Settlement is in the best interests

  of the Class. Due to their substantial efforts in the litigation to date, Lead Plaintiff and Lead

  Counsel are well informed of the strengths and weaknesses of the claims and defenses in the

  Action, and they believe that the Settlement represents a highly favorable outcome for the Class.

          9.      In addition to seeking final approval of the Settlement, Lead Plaintiff seeks

  approval of the proposed Plan of Allocation as fair and reasonable. The Plan, which was

  developed in consultation with Lead Plaintiff’s damages expert, provides for the distribution of

  the Net Settlement Amount on a pro rata basis to Class Members who submit Claim Forms that

  are approved for payment by the Court. Each Claimant’s share will be calculated based on his,

  her, or its losses attributable to the alleged fraud.

          10.     Lead Counsel worked diligently and efficiently to achieve the proposed

  Settlement in the face of significant risk.        Lead Counsel prosecuted this case on a fully

  contingent basis and incurred significant litigation expenses and thus bore all the risk of an

  unfavorable result. For their considerable efforts in prosecuting the case and negotiating the

  Settlement, Lead Counsel is applying for an award of attorneys’ fees for Plaintiff’s Counsel of

  25% of the Settlement Fund. The 25% fee request is based on a retainer agreement entered into

  with Lead Plaintiff at the outset of the litigation and, as discussed in the Fee Memorandum, the

  25% fee request is well within the range of fees that courts in this Circuit and elsewhere have

  awarded in securities and other complex class actions with comparable recoveries on a

  percentage basis. Moreover, the requested fee represents a multiplier of approximately 1.9 on




                                                      5
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 9 of 61 PageID #: 3681




  Plaintiff’s Counsel’s total lodestar, which is well within the range of multipliers typically

  awarded in class actions with significant contingency risks such as this one, and thus, the

  lodestar cross-check also supports the reasonableness of the fee.

         11.     Lead Counsel’s Fee and Expense Application also seeks payment of litigation

  expenses incurred by Plaintiff’s Counsel in connection with the institution, prosecution, and

  settlement of the Action totaling $102,840.56, plus reimbursement of $6,000.00 to Miami GESE

  for its costs and expenses directly related to its representation of the Class, as authorized by the

  PSLRA.

         12.     For all of the reasons discussed in this declaration and in the accompanying

  memoranda and declarations, including the quality of the result obtained and the numerous

  significant litigation risks discussed fully below, Lead Plaintiff and Lead Counsel respectfully

  submit that the Settlement and the Plan of Allocation are “fair, reasonable, and adequate” in all

  respects, and that the Court should approve them under Federal Rule of Civil Procedure 23(e)(2).

  For similar reasons, and for the additional reasons discussed below, I respectfully submit that

  Lead Counsel’s Fee and Expense Application is also fair and reasonable and should be approved.

  II.    PROSECUTION OF THE ACTION

         A.      Background

         13.     As the Court is aware, Henry Schein, Inc. (“Schein”) is the largest distributor of

  dental supplies and equipment in the United States. This securities class action asserts claims on

  behalf of all persons and entities who, during the period from March 7, 2013 through

  February 12, 2018, inclusive (the “Class Period”), purchased or otherwise acquired Schein

  common stock, and who were damaged thereby (the “Class”).

         14.     Lead Plaintiff alleges that Defendants made false and misleading statements and

  material omissions about Schein’s North American Dental business, including the competitive



                                                   6
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 10 of 61 PageID #: 3682




   environment for that business, the risks it faced, and the sources of its financial success.

   Specifically, the Complaint alleges that Schein repeatedly reported strong financial results, and

   assured investors—who were specifically concerned about margin pressure in the dental supply

   business—that, while the Company was involved in intense competition with its purported

   competitors, it was nonetheless able to maintain extraordinary margins on sales of commodity

   goods because of the quality of its value-added service offerings. In addition, when Schein was

   accused of anticompetitive conduct in a raft of lawsuits filed before and during the Class Period,

   the Company issued strong denials, asserting that it would defend itself vigorously—and

   continued to deny allegations when it settled certain of the actions, claiming that any settlements

   were entered into merely to avoid the costs of prolonged litigation. The Complaint further

   alleges that these misstatements inflated the price of Schein’s common stock during the Class

   Period, and that the inflation was removed in three corrective disclosures, which revealed

   deteriorating financial results as a result of cessation of anticompetitive activities, additional

   antitrust lawsuits against the Company, and the filing of a Federal Trade Commission (“FTC”)

   action.

             B.    Appointment of Lead Plaintiff and Lead Counsel, Lead Counsel’s Extensive
                   Investigation and the Filing of the Complaint, and the Substantial Denial of
                   Defendants’ Motion to Dismiss

                   1.    Appointment of Miami GESE as Lead Plaintiff

             15.   On March 7, 2018, an initial complaint was filed against Schein, Stanley

   Bergman, and Steven Paladino on behalf of plaintiff Joseph Salkowitz by counsel from The

   Rosen Law Firm, P.A. (“Rosen”). ECF No 1. The complaint alleged violations of Sections

   10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10b-5, promulgated thereunder.

             16.   On May 7, 2018, Miami GESE filed a motion for appointment as Lead Plaintiff,

   with BLB&G as Lead Counsel, along with supporting papers. ECF Nos. 14-16. That same day,



                                                   7
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 11 of 61 PageID #: 3683




   Salkowitz and Schein investor Stuart Neiss likewise filed a motion for appointment as lead

   plaintiff, with Rosen as lead counsel. ECF Nos. 12-13.

          17.    Miami GESE filed an opposition to Salkowitz and Neiss’s motion on May 21,

   2018, and then a reply in further support of Miami GESE’s motion for appointment as Lead

   Plaintiff on May 29, 2018. ECF Nos. 17-19.

          18.    Recognizing Miami GESE’s comparatively larger financial interest in the Action,

   Salkowitz and Neiss withdrew their motion for appointment by Notice filed with the Court on

   June 21, 2018. ECF No. 21. The following day, the Court appointed Miami GESE Lead

   Plaintiff, and BLB&G Lead Counsel. ECF No. 22.

          19.    The Court held a status conference on July 11, 2018. That same day, the Court

   issued an order setting deadlines of September 14, 2018 for Lead Plaintiff to file an amended

   complaint, and of October 15, 2018 for Defendants to file a pre-motion conference letter

   concerning their anticipated motion to dismiss. ECF No. 25.

                 2.      Lead Plaintiff’s Preparation and Filing of the Complaint

          20.    On September 14, 2018, Miami GESE filed the 82-page Consolidated Class

   Action Complaint (the “Complaint”). ECF No. 28. The Complaint alleged claims under Section

   10(b) of the Exchange Act against Schein, Bergman (Schein’s Chief Executive Officer), and

   Paladino (Schein’s Chief Financial Officer), and Section 20(a) claims Bergman, Paladino, and a

   new defendant, Timothy J. Sullivan (“Sullivan”), who served as Schein’s head of North

   American Dental operations during the Class Period. The Complaint alleged that defendants

   made materially false and misleading statements during the Class Period about: (i) the

   competitive environment of Schein’s North American Dental business; (ii) Schein’s dealings

   with dental buying groups; (iii) Schein’s financial results; and (iv) the sources of Schein’s

   financial success. The Complaint also alleged that Schein failed to make disclosures required by


                                                  8
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 12 of 61 PageID #: 3684




   Item 303 of Regulation S-K (17 C.F.R. §229.303). The Complaint further alleged that the price

   of Schein’s common stock was artificially inflated during the Class Period as a result of

   Defendants’ alleged false and misleading statements and omissions, and declined when the truth

   was revealed in three partial corrective disclosures—on August 8, 2017, November 6, 2017, and

   on February 12-13, 2018.

          21.     Before the Complaint was filed, Lead Counsel conducted a comprehensive factual

   investigation and detailed analysis of the potential claims that could be asserted on behalf of

   investors in Schein securities. This investigation included, among other things, a detailed review

   and analysis of voluminous amounts of information relating to Schein, including allegations of

   anticompetitive activity against the Company and its competitors in lawsuits and regulatory

   actions, as well as available factual material concerning those allegations.       Lead Counsel

   reviewed, among other things:

                  •      Schein’s SEC filings;

                  •      Transcripts of Schein’s investor conference calls, press releases,
                         and publicly available presentations;

                  •      Filings and decisions from related cases, including several private
                         antitrust actions involving Schein and its competitors, as well as
                         voluminous materials available from the FTC’s website in
                         connection with its case against Schein, Benco Dental Supply
                         Company (“Benco”), and Patterson Companies, Inc. (“Patterson”);
                         and

                  •      Schein’s historical stock price information, as well as similar
                         information concerning Schein’s competitors and the market as a
                         whole; and

                  •      An enormous volume of media, news, and analyst reports relating
                         to Schein.

          22.     Lead Counsel also sought to obtain and review non-public documents obtained by

   the FTC in connection with its case against Schein, Benco, and Patterson. However, the FTC




                                                   9
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 13 of 61 PageID #: 3685




   declined to provide any documents beyond those that were publicly available on grounds that the

   investigation was ongoing as of the time of the filing of the Complaint.

          23.     Lead Counsel and its in-house investigators also located and contacted several

   hundred former employees of Schein. Lead Counsel and its investigators interviewed more than

   100 such individuals believed to have information relevant to Lead Plaintiff’s claims, some

   multiple times.     One of these individuals, a senior member of Schein’s sales organization,

   provided important behind-the-scenes facts and documents that supported Lead Plaintiff’s

   allegations, and information provided by this witness was included in the Complaint.

          24.     In addition to undertaking an extensive review of documents, Lead Counsel

   engaged consulting experts to help analyze certain complicated issues in the case. Lead Counsel

   worked with a financial economist on loss causation and damages issues, which was particularly

   important given that there were several different partial corrective disclosures in the case.

                  3.       Defendants File A Motion To Dismiss the Complaint, Which the Court
                           Partially Denies

          25.     On October 15, 2018, pursuant to the Court’s Individual Practices § 3.A,

   Defendants filed a four-page pre-motion conference letter outlining the bases for their anticipated

   motion to dismiss, and seeking (i) leave to file it, and (ii) a briefing schedule. ECF No. 37. A

   week later, on October 22, 2018, Lead Plaintiff filed a three-page letter outlining its responses to

   Defendants’ arguments. ECF No. 38.

          26.     On October 25, 2018, the Court issued an order directing the Parties to confer and

   submit a proposed briefing schedule for Defendants’ anticipated motion to dismiss. On October

   29, 2018, the Parties filed a stipulation proposing a briefing schedule, which the Court so-

   ordered the same day. ECF No. 39. On November 27, 2018, Defendants sought leave to file a

   35-page motion to dismiss, which the Court granted on November 28, 2018. ECF No. 40.




                                                    10
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 14 of 61 PageID #: 3686




          27.    Pursuant to the briefing schedule ordered by the Court, on December 10, 2018,

   Defendants served their motion to dismiss and accompanying declaration, which attached 39

   exhibits totaling nearly 2,300 pages, and which was filed with the Court on February 22, 2019.

   ECF No. 45. In their Motion, Defendants attacked all parts of the Complaint as inadequate to

   plead securities fraud, including with respect to each type of false statement alleged, and as to

   each Defendant.

          28.    In particular, Defendants argued (among other things) that:

                 •       Lead Plaintiff failed to plead any material misrepresentations or
                         omissions, including because (i) the Complaint failed to allege any
                         facts showing that the overall dental distribution business was not
                         competitive, and in any event Defendants’ statements about
                         competition in the market were non-actionable puffery or opinions,
                         and (ii) the Complaint failed to plead facts showing that
                         Defendants’ statements explaining the reasons for Schein’s success
                         were false, and in any event those statements were also non-
                         actionable puffery or opinions;

                 •       Lead Plaintiff failed to plead a strong inference of scienter as to
                         any Defendant, including because (i) the Complaint did not allege
                         facts showing knowledge on the parts of Defendants Bergman and
                         Paladino, and their stock sales were not unusual, (ii) Defendant
                         Sullivan’s knowledge could not be imputed to Schein, because he
                         was not a management-level employee, and the Complaint failed to
                         plead facts showing a strong inference of his scienter in any event;
                         and (iii) Lead Plaintiff could not rely on the “core operations”
                         doctrine to establish scienter because Schein’s North American
                         dental business failed to meet the standard for that doctrine;

                 •       Lead Plaintiff failed to adequately plead loss causation, including
                         because (i) although Lead Plaintiff alleged Schein’s financial
                         results suffered when anticompetitive activity was curtailed, it
                         failed to plead necessary facts about that curtailment, such as when
                         it occurred; (ii) allegations of anticompetitive activity against
                         Schein had been public for years, long before the first corrective
                         disclosure in the case; and (iii) in any event, no disclosure after the
                         August 8, 2017 disclosure revealed anything new;

                 •       Lead Plaintiff was precluded from pleading reliance or any
                         actionable misstatement or omission after the first alleged
                         corrective disclosure on August 8, 2017, given the volume of


                                                   11
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 15 of 61 PageID #: 3687




                         information about Schein’s alleged anticompetitive activities that
                         was in the public domain during the Class Period and the
                         connection to financial results allegedly revealed on that date,
                         particularly in light of the Complaint’s allegations that the market
                         for Schein stock was efficient; and

                  •      The Complaint failed to adequately plead control-person liability
                         as to the Bergman, Paladino, and Sullivan, including because it
                         failed to plead a primary violation, establish Sullivan’s control over
                         Schein, or plead any individual’s culpable participation in
                         misconduct relating to financial reporting.

          29.     Meanwhile, Lead Plaintiff prepared to oppose Defendants’ motion. In addition to

   reviewing and preparing responses to Defendants’ legal arguments in the motion, Lead Plaintiff

   also conducted a lengthy review of documents made public by the FTC in connection with its

   case against Schein, Benco, and Patterson, including voluminous materials submitted in

   connection with pre-trial briefing in that case, which was made public following the filing of the

   Complaint in this Action.

          30.     On January 15, 2019, Lead Plaintiff filed a letter motion seeking leave for a 10-

   page extension for its opposition brief, which the Court granted the following day. ECF No. 42.

          31.     On January 23, 2019, Lead Plaintiff served its opposition to Defendants’ motion

   to dismiss, which it filed with the Court on February 22, 2018. ECF No. 46. Lead Plaintiff also

   filed a declaration with exhibits, including exhibits uncovered when it reviewed the developing

   FTC factual record. ECF No. 47. In summary, Lead Plaintiff’s opposition argued that:

                  •      Defendants’ misstatements and omissions relating to Schein’s
                         competitive environment, the reasons for its success, Schein’s
                         financial results, and known trends or uncertainties were materially
                         false and/or misleading, and none were non-actionable opinions or
                         puffery;

                  •      The Complaint adequately alleged scienter as to Defendants
                         Bergman and Paladino, adequately pleaded Defendant Sullivan’s
                         knowledge and facts showing that knowledge could be imputed to
                         Schein, and adequately pleaded that Schein’s North American
                         Dental business was a core operation;



                                                  12
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 16 of 61 PageID #: 3688




                 •       Lead Plaintiff had adequately alleged loss causation under the
                         notice-pleading standard applicable to that element, and in any
                         event Defendants’ arguments that the truth had been previously
                         revealed were inappropriate for resolution on a motion to dismiss;
                         and

                 •       The Complaint adequately pleaded Bergman, Paladino, and
                         Sullivan’s control.

          32.    On February 22, 2019, Defendants filed a reply in further support of their motion

   to dismiss the Complaint. ECF No. 48. Defendants’ reply reiterated the arguments made in their

   motion to dismiss and responded to the arguments in Lead Plaintiff’s opposition brief. In the

   months following the close of briefing on Defendants’ motion, each Party submitted

   supplemental authorities for the Court’s consideration, and responded to the other Party’s

   submissions. ECF Nos. 50-53.

          33.    On September 27, 2019, the Court issued a thorough, 64-page Memorandum &

   Order (“Order”) in which it partially granted and partially denied Defendants’ motion to dismiss.

   ECF No. 54. The Order dismissed Section 10(b) and 20(a) claims as to Defendants Bergman and

   Paladino, but sustained Section 10(b) claims as to Schein, and Section 20(a) claims as to

   Defendant Sullivan.

          34.    In its Order, the Court sustained several of Lead Plaintiff’s claims. The Court

   held actionable Defendants’ statements concerning the competitiveness in the dental distribution

   market, reasoning that such statements were adequately alleged to be at least misleading in light

   of the Complaint’s well-pleaded allegations showing anticompetitive behavior in the market,

   including Schein’s communications with Benco and Patterson about policies not to deal with

   buying groups and allegations that Schein pressured manufacturers to pull products from a

   competing online distributor’s platform. The Court rejected Defendants’ argument that the

   Complaint failed to show that the dental distribution market was actually not competitive, noting




                                                  13
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 17 of 61 PageID #: 3689




   that Lead Plaintiff was not required to plead facts showing Defendants’ statements were literally

   untrue, so long as it adequately pleaded that the statements would have misled a reasonable

   investor.    In addition, the Court rejected Defendants’ argument that the statements about

   competition were immaterial, noting that the topics of the statements were frequent topics of

   investor concern, and also that the statements were not non-actionable opinions, as they were not

   phrased as such—and that, in any event, even if they were opinions, they were misleading for

   omitting disclosures necessary to make them not misleading. The Court likewise sustained

   statements based on Schein’s attribution of its success to legitimate factors and its risk factors.

   However, the Court dismissed claims based on statements reporting Schein’s financial results

   and margins.

          35.      With respect to scienter, the Court dismissed claims against Defendants Bergman

   and Paladino, finding that the Complaint failed to plead sufficient particularized facts to show

   their knowledge.      However, the Court found that Defendant Sullivan’s knowledge was

   adequately pleaded, and could be imputed to Schein by virtue of Sullivan’s management role.

          36.      The Court found the Complaint failed to adequately plead loss causation related to

   the disclosures of poor financial results on August 8, 2017 and November 6, 2017, reasoning that

   the Complaint lacked sufficient allegations tying those disclosure to the alleged fraud. However,

   the Court found loss causation adequately pleaded as the November 6, 2017 disclosure of

   additional antitrust lawsuits against the Company, as well as the February 12, 2018 disclosure of

   the FTC Complaint. In so holding, the Court rejected Defendants’ arguments that the truth had

   previously been known, crediting Lead Plaintiff’s arguments that the prior disclosures did not

   apprise the market of all relevant facts and that Defendants’ denials of misconduct undermined

   the contention that the prior disclosures rendered the alleged misstatements immaterial.




                                                   14
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 18 of 61 PageID #: 3690




             37.   The Court also rejected the Complaint’s allegations that control had been

   adequately pleaded as to Defendants Bergman and Paladino, but found it adequately alleged

   Defendant Sullivan’s control, on account of his oversight of Schein’s day-to-day operations.

                   4.     Defendants’ Reconsideration Motion and the FTC Trial Decision

             38.   Shortly after the Court issued the Order, on October 1, 2019, Defendants sought

   an extension of time to answer the Complaint, which the Court granted the following day. ECF

   No. 55.

             39.   Then, on October 11, 2019, Defendants served a motion seeking reconsideration

   of the Court’s Order (the “Reconsideration Motion”).           In the Reconsideration Motion,

   Defendants asked the Court to reconsider its findings in the Order that (i) Defendant Sullivan’s

   knowledge could be imputed to Schein, and (ii) that the Complaint adequately pleaded

   Defendant Sullivan’s control. Defendants urged that controlling Second Circuit precedent—

   Teamsters Local 445 Freight Division Pension Fund v. Dynex Capital Inc., 531 F.3d 190 (2d Cir.

   2008)—requires that an employee whose knowledge is imputed to a corporate defendant have

   some connection to the issuance of false and misleading statements, not just to underlying

   misconduct, and that Defendant Sullivan’s alleged knowledge could not, therefore, be imputed to

   Schein because he was not alleged to have had any responsibility of the alleged false and

   misleading statements in the Complaint. Similarly, Defendants argued that control allegations as

   to Defendant Sullivan were deficient, because he was not alleged to have had control over

   Schein’s financial reporting and disclosures. Defendants noted correctly that the imputation

   issue was dispositive of the case, as a decision finding that imputation was improper would

   necessarily mean that Schein would have to be dismissed as a Section 10(b) Defendant, for lack

   of scienter, and accordingly that Section 20(a) claims would also have to be dismissed for failure

   to adequately plead a predicate violation.


                                                  15
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 19 of 61 PageID #: 3691




          40.     As the Parties had done in connection with the other motion papers in the Action,

   the same day Defendants served their Reconsideration Motion on Lead Plaintiff, they filed via

   ECF the associated transmittal letter. ECF No. 56. The Court ordered Defendants to file their

   Reconsideration Motion via ECF that same day, and Defendants filed it on the docket on October

   12, 2019. ECF Nos. 57-58.

          41.     Then, on October 15, 2019, following a lengthy trial on the merits involving 65

   witnesses and more than 5,000 exhibits, FTC Administrative Law Judge D. Michael Chappell

   issued an initial decision in the FTC’s case alleging antitrust law violations against Schein,

   Benco, and Patterson, as well as numerous findings of fact (the “FTC Trial Order”), which

   Defendants submitted to the Court the following day. ECF No. 59. In the FTC Trial Order, ALJ

   Chappell dismissed the antitrust claims against Schein, finding, among other things:

                  •      There was substantial evidence suggesting Schein did not have a
                         blanket policy to categorically refuse to do business with buying
                         groups, and the totality of the evidence weighed against a finding
                         that Schein acted in parallel, conspired, or exchanged assurances
                         with Benco and Patterson regarding a refusal to deal with buying
                         groups, with no dispositive evidence to the contrary;

                  •      The documentary record showed that Schein continued doing
                         business with existing buying group customers during the alleged
                         conspiracy period, and indeed accepted some new relationships
                         with buying group customers during that time; and

                  •      Defendant Sullivan was never the sole decision-maker and was not
                         necessarily the final decision-maker with respect to the question of
                         whether Schein would do business with buying groups.

   However, ALJ Chappell found Benco and Patterson liable for violations of the FTC Act on

   grounds that they conspired to refuse to offer discounts to buying groups.

          42.     Meanwhile, Lead Plaintiff sought to vigorously prosecute the Action.

   Accordingly, on October 18, 2019, Lead Plaintiff filed a Letter Motion requesting that the Court

   schedule a Rule 16 conference on or after November 18, 2019, to afford the Parties time to



                                                  16
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 20 of 61 PageID #: 3692




   confer and submit a Rule 26(f) report. ECF No. 60. Defendants responded three days later, on

   October 21, 2019, requesting that the Court defer any Rule 16 conference during the pendency of

   the Reconsideration Motion. ECF No. 61. Lead Plaintiff responded that same day in a letter to

   the Court, opposing Defendants’ request for a deferral of the Rule 16 conference. ECF No. 62.

          43.     On October 25, 2019, Lead Plaintiff served its response in opposition to the

   Reconsideration Motion, which it filed with the Court on November 1, 2019. ECF Nos. 63, 65.

   Among other things, Lead Plaintiff argued that the Court had considered and rejected

   Defendants’ arguments concerning Dynex and its progeny in the Order, that Defendants had

   failed to meet the stringent standards for reconsideration, and that, in any event, Defendants’

   substantive arguments were without merit. On November 1, 2019, Defendants filed a reply brief

   in further support of the Reconsideration Motion, which reiterated the arguments in the

   Reconsideration Motion and responded to Plaintiffs’ contrary arguments.

   III.   MEDIATION

          44.     While the Reconsideration Motion was being briefed, the Parties agreed to

   attempt to resolve the Action through mediation. Accordingly, on November 1, 2019, following

   the filing of Defendants’ reply brief, the Parties filed a joint letter requesting that the Court defer

   ruling on the Reconsideration Motion while the Parties explored mediation prospects, proposing

   that the Parties would report to the Court by February 21, 2020 concerning the status of those

   negotiations. ECF No. 67. The Court granted the request that same day, terminating the

   Reconsideration Motion but providing for its reinstatement in the event the Action did not settle,

   and directing the Parties to file a status report by February 21, 2020. On November 25, 2019, the

   Court likewise terminated Lead Plaintiff’s letter motion requesting that a Rule 16 conference be

   scheduled.




                                                     17
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 21 of 61 PageID #: 3693




          45.     Prior to the mediation Lead Plaintiff obtained and conducted an exhaustive review

   of thousands of pages of materials that were made public in connection with the FTC action and

   trial, including numerous materials that had been made public after Lead Plaintiff’s review

   performed in connection with the motion-to-dismiss briefing.           This included voluminous

   briefing, reports, and evidence, including both transcripts of testimony and documents.

          46.     After retaining Judge Weinstein, the Parties scheduled two full-day mediation

   sessions in New York on February 4 and 5, 2020, to also be attended by Schein’s insurers and the

   plaintiffs in the related derivative litigation on behalf of Schein. In advance of the mediation

   sessions, the parties exchanged detailed mediation submissions—including, in Lead Plaintiff’s

   case, numerous mediation exhibits consisting of the best evidence gleaned from its

   comprehensive review of the record from the FTC action—concerning both the liability and

   damages issues in this case. In advance of the mediation Lead Plaintiff consulted extensively

   with, and received written materials from, its consulting expert on damages and loss causation.

   In addition, Lead Plaintiff consulted with an economics and competition expert regarding the

   market for dental supplies and the possible effects on Schein’s business of collusion by its two

   main competitors, Patterson and Benco.

          47.     Through the Parties’ mediation briefing, and during the first day of mediation, it

   was clear that the disagreements between the Parties were many and complex. For example, the

   Parties presented to each other analyses pertinent to liability and damages issues in the Action,

   which revealed that the Parties were far apart in terms of their views of the strength of the

   liability case and the potential damages at issue. In spite of these disagreements, the Parties were

   able to begin a productive dialogue about potentially narrowing areas of dispute.




                                                   18
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 22 of 61 PageID #: 3694




          48.     The Parties conducted a second day of mediation on February 5, 2020. After an

   intensive, full-day session of intensive negotiations, Judge Weinstein issued a mediator’s

   recommendation to resolve the case for $35 million in cash, which the Parties accepted and

   memorialized in a Term Sheet signed that same day.

          49.     The Term Sheet set forth the Parties’ agreement to settle and release all claims

   against Defendants in return for a cash payment of $35 million to be paid or caused to be paid by

   Schein on behalf of all Defendants for the benefit of the Class.4 The Term Sheet expressly stated

   that the Settlement was subject to the completion of certain discovery by Lead Plaintiff

   (including both document discovery and witness interviews) for the purpose of assessing the

   reasonableness and adequacy of the settlement, as well as other terms and conditions, including

   the execution of a formal stipulation and agreement of settlement and related papers.

   IV.    SETTLEMENT AND DISCOVERY

          50.     The Parties informed the Court on February 21, 2020 that they had reached an

   agreement in principle to settle the Action, and proposed to report to the Court by April 30, 2020

   concerning the process of finalizing the settlement. ECF No. 69.




   4
     The parties have stipulated, for purposes of the Settlement, to a Class consisting of all persons
   and entities who, during the Class Period, purchased or otherwise acquired Schein Common
   Stock, and who were damaged thereby. See Settlement Agreement § I.A.13. Excluded from the
   Class are: (a) any such persons or entities who submit valid and timely requests for exclusion
   from the Class; (b) such persons or entities who, while represented by counsel, settled an actual
   or threatened lawsuit or other proceeding against one or more of the Releasees arising out of or
   related to the Released Class Claims; and (c) Schein and (i) all officers and directors of Schein
   currently and during the Class Period (including Stanley Bergman, Steven Paladino, and
   Timothy J. Sullivan), (ii) Schein’s Affiliates, subsidiaries, successors, and predecessors, (iii) any
   entity in which Schein or any individual identified in (i) has or had during the Class Period a
   Controlling Interest, and (iv) for the individuals identified in (i), (ii), and/or (iii), their Family
   Members, legal representatives, heirs, successors, and assigns.




                                                    19
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 23 of 61 PageID #: 3695




          51.     After the Parties reached their agreement in principle to settle on February 5,

   2020, they negotiated the final terms of the Settlement and drafted the Settlement Agreement

   and related settlement papers.     On April 30, 2020, the Parties executed the Settlement

   Agreement, as well as a Supplemental Agreement concerning Defendants’ right to terminate the

   Settlement if a certain threshold number of opt-outs is reached.

          52.     On April 30, 2020, Lead Plaintiff filed its Motion for Preliminary Approval of

   Settlement and Authorization to Disseminate Notice of Settlement (ECF Nos. 70-72), which

   included a copy of the Settlement Agreement (ECF 70-1) and a memorandum in support (ECF

   No. 71). On May 1, 2020, Defendants filed their own memorandum in support of that motion.

   ECF No. 73.

          53.     On May 5, 2020, the Court entered its Order Preliminarily Approving Proposed

   Settlement (“Preliminary Approval Order”), which preliminarily approved the Settlement,

   preliminarily certified the Class for settlement purposes, approved the proposed procedure to

   provide notice of the Settlement to Class Members, and set September 16, 2020 as the date for

   the final approval hearing. ECF No. 74. On or about June 2, 2020, the $35 million Settlement

   Amount was deposited into an escrow account.

          54.     In connection with the agreement in principle to settle the action, the Parties

   negotiated and agreed on the scope of due diligence discovery that Defendants would provide to

   Lead Plaintiff. In late February and early March 2020, prior to the execution of the Settlement

   Agreement, Defendants produced 684,764 pages of documents to Lead Plaintiff, including

   documents that had been previously produced in connection with various antitrust litigations and

   investigations, most of which had never been made publicly available in any form, as well as

   numerous unredacted versions of materials that had been publicly available only in redacted




                                                   20
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 24 of 61 PageID #: 3696




   form (for example, those filed publicly in connection with the FTC trial). The Parties also

   agreed to conduct witness interviews in connection with due diligence of the settlement. Lead

   Plaintiff immediately set out to thoroughly review this voluminous discovery record.

          55.     In Lead Counsel’s professional judgment, the discovery review was particularly

   necessary here. Although Lead Plaintiff had conducted an extensive investigation into its claims

   prior to filing the Complaint and beyond, the publicly available record from the FTC case was

   heavily redacted, and did not include the majority of materials produced in that case.

   Accordingly, Lead Plaintiff demanded the right to additional discovery as part of the terms of the

   proposed Settlement in order to ensure an informed view of the material, and to test its

   assumptions regarding the weaknesses and strengths of the case, before seeking final approval of

   the settlement.   For these reasons, the additional discovery was critical to evaluating the

   reasonableness of the proposed Settlement from a merits perspective.

          56.     Indeed, through the discovery process, Lead Plaintiff analyzed in great detail the

   strengths and weaknesses of Lead Plaintiff’s claims to assure the reasonableness of the proposed

   Settlement.

          57.     Throughout the process, Lead Counsel prioritized conducting thorough,

   comprehensive and effective discovery as efficiently and economically as possible.            As

   discussed below, to do so, Lead Counsel assigned a team of attorneys to undertake the time-

   sensitive and critical tasks of reviewing, analyzing, and digesting the large volume of complex

   documents that Schein produced. Lead Plaintiff made use of industry-standard technological

   tools as appropriate to expedite the review.

          58.     In Lead Counsel’s view, the discovery effort confirmed that the Class would face

   significant obstacles to a recovery in excess of the Settlement. Having considered the risks of




                                                  21
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 25 of 61 PageID #: 3697




   continued litigation, and based on all proceedings and discovery performed in the Action, it is

   the informed judgment of Lead Plaintiff and Lead Counsel that the proposed Settlement is fair,

   reasonable, and adequate and in the best interest of the Class. Specifically, the discovery review

   identified documents that would have provided some support for Lead Plaintiff’s case but also

   demonstrated the significant risks that Lead Plaintiff would have faced litigating the case

   through class certification, summary judgment, at trial, and through any appeals. Those risks

   are summarized in more detail below.

   V.     RISKS OF CONTINUED LITIGATION

          59.     The Settlement provides an immediate and certain benefit to the Class in the form

   of a $35 million cash payment, which represents a significant portion of the likely recoverable

   damages in the Action as determined by Lead Plaintiff’s damages expert, particularly after

   considering Defendants’ substantial arguments with respect to liability and damages. These

   arguments created a significant risk that, after years of protracted litigation, Lead Plaintiff and

   the Class would have achieved no recovery at all, or a smaller recovery than the Settlement

   Amount.

          A.      The Risks of Prosecuting Securities Actions In General

          60.     In recent years, securities class actions have become riskier and more difficult to

   prove, given changes in the law, including numerous United States Supreme Court decisions.

   For example, data from Cornerstone Research show that, in each year between 2010 and 2017,

   approximately half of all securities class actions filed were dismissed, and the percentage of

   dismissals was as high as 57% in 2013. See CORNERSTONE RESEARCH, SECURITIES CLASS

   ACTION FILINGS 2019 YEAR IN REVIEW (2020), attached hereto as Exhibit 6, at 16. In fact, well-

   known economic consulting firm NERA found that “[a] record 205 cases were dismissed in

   2017, which marked the second consecutive year (and second year since the PSLRA became



                                                   22
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 26 of 61 PageID #: 3698




   law) in which more cases were dismissed than settled.” See STEFAN BOETTRICH AND SVETLANA

   STARYKH, NERA ECONOMIC CONSULTING, RECENT TRENDS                   IN   SECURITIES CLASS ACTION

   LITIGATION: 2017 FULL-YEAR REVIEW (2018), attached hereto as Exhibit 7, at 22.

          61.     Even when they have survived motions to dismiss, securities class actions can be

   defeated in connection with Daubert motions or at summary judgment. For example, multiple

   securities class actions also recently have been dismissed at the summary judgment stage. See,

   e.g., In re Barclays Bank PLC Sec. Litig., No. 09-01989, (S.D.N.Y.) (summary judgment granted

   on September 13, 2017 after eight years of litigation); In re Omnicom Grp., Inc. Sec. Litig., 541

   F. Supp. 2d 546, 554-55 (S.D.N.Y. 2008), aff’d 597 F.3d 501 (2d Cir. 2010) (summary judgment

   granted after six years of litigation and millions of dollars spent by plaintiffs’ counsel); see also

   In re Xerox Corp. Sec. Litig., 935 F. Supp. 2d 448, 496 (D. Conn. 2013), aff’d 766 F.3d 172 (2d

   Cir. 2014); Fosbre v. Las Vegas Sands Corp., 2017 WL 55878 (D. Nev. Jan. 3, 2017), aff’d sub

   nom., Pompano Beach Police & Firefighters’ Ret. Sys. v. Las Vegas Sands Corp., 732 F. App’x

   543 (9th Cir. 2018); Perrin v. Sw. Water Co., 2014 WL 10979865 (C.D. Cal. July 2, 2014); In re

   Novatel Wireless Sec. Litig., 830 F. Supp. 2d 996, 1015 (S.D. Cal. 2011); In re Oracle Corp. Sec.

   Litig., 2009 WL 1709050 (N.D. Cal. June 19, 2009), aff’d, 627 F.3d 376 (9th Cir. 2010); In re

   REMEC Inc. Sec. Litig., 702 F. Supp. 2d 1202, 1211 (S.D. Cal. 2010). And even cases that have

   survived summary judgment have been dismissed prior to trial in connection with Daubert

   motions. See, e.g., Bricklayers and Trowel Trades Int’l Pension Fund v. Credit Suisse First

   Boston, 853 F. Supp. 2d 181 (D. Mass. 2012), aff’d, 752 F.3d 82 (1st Cir. 2014) (granting

   summary judgment sua sponte in favor of defendants after finding that plaintiffs’ expert was

   unreliable).




                                                    23
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 27 of 61 PageID #: 3699




            62.   Even when securities class action plaintiffs are successful in certifying a class,

   prevailing at summary judgment, and overcoming Daubert motions, and have gone to trial, there

   are still very real risks that there will be no recovery or substantially less recovery for class

   members. For example, in In re BankAtlantic Bancorp, Inc. Securities Litigation, a jury rendered

   a verdict in plaintiffs’ favor on liability in 2010. 2011 WL 1585605, at *6 (S.D. Fla. Apr. 25,

   2011). In 2011, the district court granted defendants’ motion for judgment as a matter of law and

   entered judgment in favor of the defendants on all claims. Id. at *38. In 2012, the Eleventh

   Circuit affirmed the district court’s ruling, finding that there was insufficient evidence to support

   a finding of loss causation. Hubbard v. BankAtlantic Bancorp, Inc., 688 F.3d 713, 725 (11th Cir.

   2012).

            63.   There is also the increasing risk that an intervening change in the law can result in

   the dismissal of a case after significant effort has been expended. The Supreme Court has heard

   several securities cases in recent years, often announcing holdings that dramatically changed the

   law in the midst of long-running cases. See Omnicare, Inc. v. Laborers Dist. Council Constr.

   Indus. Pension Fund, 135 S. Ct. 1318 (2015); Halliburton Co. v. Erica P. John Fund, Inc., 573

   U.S. 258 (2014); Comcast Corp. v Behrend, 569 U.S. 27 (2013); Janus Capital Group, Inc. v.

   First Derivative Traders, 564 U.S. 135 (2011); Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247

   (2010). As a result, many cases have been lost after thousands of hours have been invested in

   briefing and discovery. For example, in In re Vivendi Universal, S.A. Securities Litigation, after

   a verdict for class plaintiffs finding Vivendi acted recklessly with respect to 57 statements, the

   district court granted judgment for defendants following a change in the law announced in

   Morrison. See 765 F. Supp. 2d 512, 524, 533 (S.D.N.Y. 2011).




                                                    24
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 28 of 61 PageID #: 3700




           64.     In sum, securities class actions face serious risks of dismissal and non-recovery at

   all stages of the litigation.

           B.      Defendants’ Reconsideration Motion

           65.     As discussed above, Defendants’ Reconsideration Motion was pending when the

   Parties reached their agreement in principle to settle the Action. That motion sought

   reconsideration of the Court’s holdings that Schein’s scienter could be established by Defendant

   Sullivan’s alleged knowledge of anticompetitive activities in the dental supplies market, and that

   Sullivan had sufficient control over Schein to be held liable as a controlling person for Schein’s

   alleged primary securities-law violations. In the Reconsideration Motion, Defendants contended

   (among other things) that Lead Plaintiff had failed to plead facts showing that Sullivan had

   participated in or controlled Schein’s allegedly false and misleading statements and omissions.

           66.     Lead Plaintiff opposed the Reconsideration Motion and believes it lacked merit,

   but acknowledges that it presented a significant risk to successfully prosecuting the Action. As

   noted above, there was a meaningful risk that the Court could accept Defendants’ arguments in

   the Reconsideration Motion and determine that Defendant Sullivan’s knowledge, if any, could

   not in any event be imputed to Schein.

           67.     In addition, even if the Court denied the Reconsideration Motion, there was a

   significant risk that Defendants could have successfully appealed the denial to the Second Circuit

   pursuant to 28 U.S.C. §1292(b).

           68.     Had Defendants prevailed on their Dynex argument either before the Court or, in

   the event they lost, before the Second Circuit, it necessarily would have led to a full dismissal of

   the case, and eliminated entirely any recovery for the Class.




                                                    25
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 29 of 61 PageID #: 3701




              C.    The Substantial Risks of Proving Defendants’ Liability and Damages in This
                    Case

              69.   Even though Lead Plaintiff prevailed at the motion to dismiss stage on several of

   their claims asserted against Defendants, Lead Plaintiff continued to face substantial risks that:

   (a) the Court would find that they failed to establish liability, loss causation or damages as a

   matter of law at summary judgment; (b) if the Court were to permit the claims to proceed to trial,

   that a jury (or appeals court) would find against Plaintiffs; and, (c) even if Lead Plaintiff

   prevailed at trial, the verdict would be overturned by an appellate court or reduced through other

   post-trial proceedings on reliance. While Lead Plaintiff and Lead Counsel believe they had

   advanced strong claims on the merits, Defendants vigorously contested their liability with

   respect to nearly every element of Lead Plaintiff’s claims.

              70.   From a “big picture” perspective, such risks were heightened here because this

   case lacked certain obvious badges of fraud that can provide tailwinds for the plaintiff’s

   discovery efforts and overall case. For example, there was no financial restatement or parallel

   SEC action against Schein that Lead Plaintiff could use to support its case or guide its discovery

   efforts.

              71.   Further, as is set forth in more detail below, some of the litigation risks Lead

   Plaintiff faced were particularly acute in light of ALJ Chappell’s FTC Trial Order, which was a

   highly significant development that amplified the risk to the Class’s recovery at every stage of

   the Action going forward. As noted above, ALJ Chappell dismissed all claims against Schein in

   the related FTC case (the filing of which was the main remaining corrective disclosure in the

   case). This was highly significant because, in addition to severely undermining the Complaint’s

   allegations that Schein purposely engaged in anticompetitive activities, rendering its statements

   knowingly or recklessly false, that development also would have called into question the




                                                   26
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 30 of 61 PageID #: 3702




   Complaint’s loss causation allegations, as well as the amount of recoverable damages for the

   Class.

                  1.      Risks of Proving Falsity, Materiality, and Reliance

            72.   Defendants would have vigorously contested that any of their allegedly false and

   misleading statements were material to investors.        As detailed above, the core remaining

   allegations in this case were that Defendants made materially false and misleading statements

   during the Class Period about: (i) the competitive environment of Schein’s North American

   Dental business; (ii) the sources of Schein’s financial success; and (iii) the business risks Schein

   faced, including from the emergence of buying groups. The Complaint also alleged that Schein

   failed to make disclosures required by Item 303 of Regulation S-K (17 C.F.R. §229.303).

            73.   Defendants likely would have argued that each of the categories of allegedly false

   and misleading affirmative statements above was factually true, and that Schein’s disclosures

   satisfied Item 303’s requirements. Defendants presumably would have further argued that the

   truthfulness and material accuracy of their disclosures was confirmed by Schein’s exoneration

   before ALJ Chappell following consideration of an extensive factual record developed in the

   FTC’s case. While Lead Plaintiff believes it had meaningful arguments in response—including

   that the Complaint’s allegations did not require Schein to have technically violated antitrust law

   to be liable in the Action, and the fact that Schein need not have engaged in anticompetitive

   activities itself to have faced (and benefitted from) a non-competitive marketplace

   environment—it is evident that the FTC Trial Order significantly amplified risks to the viability

   of these statements. For example, ALJ Chappell’s determinations that Schein did, in fact, do

   business with buying groups during the alleged conspiracy period could have eliminated from

   the case allegations that Schein’s statements concerning buying groups were materially false and

   misleading, and significantly undermined the remaining alleged false and misleading statements


                                                   27
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 31 of 61 PageID #: 3703




   and omissions described above. While Lead Plaintiff believes it had meaningful responses to

   such contentions, the arguments presented a significant risk that some or all of the alleged false

   and misleading statements and omissions in the case could have been eliminated during

   summary judgment or at trial.

           74.     Due diligence discovery confirmed these risks. Among other things, the

   documentary record suggested that, consistent with ALJ Chappell’s findings in the FTC Trial

   Order, Schein did, in fact, do business with certain buying groups during the alleged conspiracy

   period, and the evidence did not strongly support the notion that Schein operated under a blanket

   policy not to do business with buying groups, as had been alleged by the FTC. Moreover, in

   Lead Counsel’s judgment, Defendant Sullivan’s testimony on these facts could be considered

   credible by a jury, confirming that there was a meaningful risk a factfinder could reach a

   determination in Defendants’ favor.

           75.     Defendants also were likely to continue arguing that the alleged false and

   misleading statements in the Complaint were largely (if not entirely) statements of opinion or

   immaterial “puffery.” In that regard, Defendants likely would have proffered economic and

   statistical analysis demonstrating that Schein’s stock price did not necessarily react to such

   disclosures made during the Class Period. While Lead Plaintiff defeated such arguments at the

   pleading stage, there was a significant risk that Defendants could have prevailed on them at a

   later stage of the case.

           76.     In addition, Defendants were likely to argue that alleged misstatements and

   omissions were not false or misleading in light of the fact that buying groups represented only a

   small portion of the Company’s overall addressable market, another factual proposition largely

   confirmed in due diligence discovery. In essence, Defendants could argue that, even if Lead




                                                  28
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 32 of 61 PageID #: 3704




   Plaintiff were able to establish that Schein engaged in or knew about efforts to block buying

   groups, they represented too small of a portion of the market to render generalized statements

   about market-wide competition, the sources of Schein’s revenues, or the risks Schein faced

   materially false or misleading.     While Lead Plaintiff had meaningful responses to such

   arguments, including that buying groups likely would have proliferated in the absence of a

   scheme to thwart them—and therefore that their actual prevalence dramatically understated the

   true “but-for” prevalence that would have occurred in the absence of anticompetitive

   misconduct—there was a meaningful risk that Defendants could have persuaded the Court or a

   jury otherwise at summary judgment or trial.

          77.     Further, Defendants were likely to continue to raise materiality arguments based

   on the fact that allegations of anticompetitive conduct, both against Schein specifically and

   against several of its key competitors, were widely publicized before and during the Class

   Period. Defendants were likely to argue that, in light of such widespread, specific allegations,

   Defendants’ statements (which largely addressed more general issues of competition, business

   risk, and the reasons for Schein’s positive results) simply could not have reasonably misled the

   market, and that reasonable investors could not have relied on them. In further support of this

   argument, Defendants likely would have pointed to the fact that much of the evidence cited in the

   Complaint—including highly specific factual allegations concerning anticompetitive activities by

   Schein and others—was drawn from allegations that were concededly publicly available during

   the Class Period, and that were, in fact, reported on in the press. While Lead Plaintiff prevailed

   on this “truth-on-the-market” argument in connection with Defendants’ motion to dismiss, it

   largely did so by arguing that such questions were inappropriately raised at the pleading stage.

   There was a very significant risk that Defendants could have successfully resurrected these




                                                  29
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 33 of 61 PageID #: 3705




   arguments at summary judgment or trial, or on appeal, and thereby potentially secured

   elimination of some or all of the alleged misstatements in the case.

          78.     In addition, developments in class certification case law in recent years have only

   heightened the risks associated with Defendants’ materiality and reliance challenges. Following

   the Supreme Court’s Halliburton II decision, which afforded defendants in securities class

   actions an opportunity to rebut the fraud-on-the-market presumption of reliance (which Lead

   Plaintiff relied on in the Complaint, and would have relied on at class certification in this

   Action), Defendants often challenge the propriety of class certification on grounds that an

   absence of price impact from misstatements—including because of their immateriality—

   successfully rebuts the fraud-on-the-market presumption. While Lead Plaintiff believes it could

   have overcome such challenges at the class certification stage, the available materiality and

   reliance arguments here would have heightened the risk that the class would not be certified.

          79.     Finally, while the Court dismissed claims concerning the falsity of Defendants’

   financial results in its Order, it did so because the Complaint lacked sufficient allegations tying

   those results to alleged anticompetitive misconduct. During due diligence discovery, Lead

   Plaintiff carefully scrutinized the financial information Defendants produced, including by

   assigning a team to investigate and report on any patterns in margins or other financial results

   that suggested such results were ostensibly improved for reasons related to the misconduct

   alleged in this case, against the possibility that such statements could be brought back into the

   case via amendment. Due diligence discovery did not uncover clear evidence supporting the

   argument that Schein’s financial results were inflated by anticompetitive misconduct. Lead

   Plaintiff also interviewed Mr. Mlotek concerning this issue, and, in Lead Counsel’s judgment, he

   offered testimony that Schein’s poor financial performance on the first two corrective disclosure




                                                   30
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 34 of 61 PageID #: 3706




   dates alleged in the Complaint was not related to any cessation of anticompetitive conduct that a

   factfinder could have found credible.

          80.     Lead Plaintiff continues to believe its falsity, materiality, and reliance allegations

   have merit. Nonetheless, and particularly in light of ALJ Chappell’s decision in the related FTC

   case and the facts revealed (and not revealed) in the course of due diligence discovery, there

   remained a significant risk that Defendants could have prevailed on all or some of these

   arguments at class certification, summary judgment, trial, or on appeal—thereby reducing or

   eliminating any recovery for the Class.

                  2.        Risks of Proving Scienter

          81.     Even if Lead Plaintiff were able to establish the falsity and materiality of

   Defendants’ alleged misrepresentations, it faced significant hurdles in proving scienter. As the

   Court is aware, the Complaint alleged several false and misleading statements made by Schein

   and Defendants Bergman and Paladino, but the Court dismissed Defendants Bergman and

   Paladino from the case on scienter grounds in its Order. However, the Court found scienter

   adequately pleaded as to Schein because Lead Plaintiff adequately pleaded (i) Defendant

   Sullivan’s knowledge, and (ii) that his knowledge could be imputed to Schein, even though

   Defendant Sullivan was a non-speaker, by virtue of his senior role in managing the Company’s

   day-to-day operations.

          82.     As set forth above, the question of imputing Defendant Sullivan’s knowledge to

   Schein was the subject of Defendants’ Reconsideration Motion. Although Lead Plaintiff believes

   it would have prevailed on that motion, the briefing on that motion largely concerned pleading

   standards and standards for reconsideration. Even if Lead Plaintiff defeated the Reconsideration

   Motion, Defendants could (and likely would) have raised again, at a later stage of the case, their

   substantive arguments that Lead Plaintiff was required to establish Defendant Sullivan’s


                                                   31
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 35 of 61 PageID #: 3707




   participation in or responsibility for Schein’s financial reporting and investor disclosures in order

   for his knowledge to be imputed to Schein—and that, in any event, Lead Plaintiff would have

   had to establish Sullivan’s knowledge of anticompetitive activities in the first instance.

          83.     Due diligence discovery confirmed the risks presented by these arguments.

   Specifically, due diligence discovery did not uncover evidence showing conclusively that

   Defendant Sullivan was aware of anticompetitive activities concerning buying groups, whether

   conducted by Schein or others. Lead Plaintiff specifically investigated these issues, assigning

   teams of staff attorneys to search for, review, and report on the documentary evidence concerning

   Schein’s approach to buying groups and Defendant Sullivan’s knowledge of the same. As set

   forth above and consistent with ALJ Chappell’s findings in the FTC Trial Order, the documentary

   evidence reviewed did not uncover conclusive evidence undermining Defendants’ likely

   argument that Defendant Sullivan and Schein’s senior executives took a case-by-case approach

   to evaluating buying group opportunities, with a focus on determining whether such relationships

   would make business sense for the Company, and in fact elected to work with several during the

   Class Period. Due diligence discovery also failed to uncover facts demonstrating conclusively

   that Defendant Sullivan was aware of any conspiracy between Benco and Patterson to refuse to

   do business with buying groups. In addition, also consistent with ALJ Chappell’s FTC Trial

   Order, the documentary evidence failed to clearly establish that Schein conspired with Benco and

   Patterson to boycott the Texas Dental Association’s (“TDA”) trade show, and some evidence

   suggested that Schein made an independent decision not to attend the trade show, including

   because it considered the TDA to be establishing a competitor to Schein, and that Schein

   considered working with the TDA to establish a buying group.




                                                    32
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 36 of 61 PageID #: 3708




           84.     Moreover, when interviewed, Defendant Sullivan provided robust explanations

   regarding Schein’s approach to buying groups and its reasons for taking that approach, and he

   disclaimed that Schein conspired with Benco and Patterson to boycott the TDA trade show. In

   Lead Counsel’s judgment, Defendant Sullivan presented as a reasonable and credible witness,

   thereby heightening the risk that a factfinder could credit his explanations.

           85.     In addition, Lead Plaintiff carefully investigated issues concerning the potential

   imputation of Defendant Sullivan’s knowledge, if any, to Schein. Lead Plaintiff’s team of

   attorneys closely scrutinized the documents produced in due diligence discovery for evidence

   that Defendant Sullivan had responsibility over Schein’s public disclosures, either by having

   responsibility over the information contained in those disclosures, or by virtue of reviewing

   them.    On balance, the documentary evidence did not clearly support the conclusion that

   Defendant Sullivan was substantially responsible for Schein’s public disclosures or financial

   results. Moreover, the documentary evidence produced did not clearly support the contention

   that Defendant Sullivan reviewed or commented on any public disclosures, and he credibly

   testified to that effect as well.

           86.     Further, due diligence discovery uncovered certain evidence that could have

   supported Defendants’ arguments as to scienter. For example, due diligence discovery confirmed

   that Schein had in place policies prohibiting anticompetitive activities, including certain types of

   communications with competitors, and that Schein employees purported to follow such policies

   and were ostensibly reminded to do so by their superiors. Defendants likely would have pointed

   to such policies to argue that, even if isolated individuals engaged in anticompetitive conduct,

   Schein and its senior management reasonably believed that policies prohibiting such conduct

   were in-place and effective.




                                                    33
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 37 of 61 PageID #: 3709




          87.     As with falsity and materiality, Lead Plaintiff continues to believe its scienter

   allegations have merit. However, due diligence discovery confirmed that there were serious risks

   that the Action could be ended at the summary judgment stage or at trial on scienter grounds,

   entirely eliminating any recovery for the Class.

                  3.     Risks of Proving Loss Causation and Damages

          88.     Even assuming that Lead Plaintiff overcame each of the above-described risks and

   successfully established falsity, materiality and scienter, it faced very serious risks in proving

   loss causation and damages.       Indeed, a major consideration driving the calculation of a

   reasonable settlement amount was the fact that Defendants were likely to advance substantial

   challenges to each of the corrective disclosures. After the Parties presented those arguments

   through financial expert analysis, if the Court accepted any of Defendants’ arguments—in whole

   or in part, at class certification, summary judgment, or trial—it would have eliminated or, at a

   minimum, drastically limited Class Members’ recovery.

          89.     Following the Court’s motion to dismiss order, this case involved two partial

   corrective disclosure events. First, on November 6, 2017, Schein filed its Form 10-Q for the

   third quarter of fiscal year 2017, in which it announced for the first time the existence of two

   antitrust complaints that had been filed against the Company. Second, on February 12, 2018,

   after market close, the FTC announced that it had filed a complaint alleging that Schein, Benco,

   and Patterson conspired to thwart the formation of buying groups in violation of the FTC Act.

          90.     Lead Plaintiff bears the burden of establishing loss causation, and Defendants

   would have contested each of the corrective disclosures above based on the nature of the

   information revealed and the timing of the stock price reaction in response to the specific

   information disclosed. Each disclosure event is discussed in more detail below.




                                                      34
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 38 of 61 PageID #: 3710




          91.     November 6, 2017. On November 6, 2017, at approximately 2 p.m., Schein filed

   its form 10-Q for the third quarter of fiscal-year 2017. In the Form 10-Q, Schein publicly

   disclosed, for the first time, antitrust actions filed against the Company by Archer & White Sales,

   Inc. (“A&W”) and IQ Dental Supply, Inc. (“IQ Dental”). The Complaint alleges that, on

   November 6, 2017, Schein’s stock declined 9.8%, closing at $70.04 per share. This represented a

   drop of $7.60 per share from their November 3, 2017 closing price of $77.64, and was associated

   with extremely high trading volume of 7.7 million shares.

          92.     Defendants would have raised several significant arguments concerning loss

   causation and damages for the November 6, 2017 disclosure. Most significantly, Defendants

   would have argued that intraday trading data shows that Schein’s stock price did not react to the

   disclosure of the lawsuits, but rather to other information released the same day—specifically,

   the Company’s poor financial results, which the Complaint alleged were driven by a curtailment

   of anticompetitive activities by Schein, but which the Court specifically rejected as a corrective

   disclosure in its Order on grounds that such curtailment had not been adequately established.

   Defendants also would have cited analyst reaction from the Complaint, which focused on the

   financial results and, in fact, downplayed another antitrust complaint filed against the Company

   that was discussed in the Form 10-Q. While Lead Plaintiff would have responded to such

   arguments, they presented a significant risk that the Court or a factfinder could determine that

   loss causation could not be established for the November 6, 2017 disclosure, and accordingly

   that there were no recoverable damages associated with it.5



   5
    The Court’s Order dismissed claims based on Schein’s disclosure of poor financial results on
   August 8, 2017 and November 6, 2017, on grounds that Lead Plaintiff had failed to adequately
   connect those poor results to the anticompetitive activity alleged in the Complaint. As discussed
   above, in connection with due diligence discovery, Lead Plaintiff investigated whether evidence



                                                   35
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 39 of 61 PageID #: 3711




          93.     In addition, as discussed above, Defendants likely would have argued that

   Schein’s disclosure of two new antitrust lawsuits could not, as a matter of law or fact, constitute

   new information that caused the stock price decline on November 6, 2017. Specifically, as they

   argued in their motion to dismiss, Defendants would have argued that the A&W lawsuit (which

   was filed in 2012) was well-publicized prior to and during that Class Period, and that, moreover,

   the A&W and IQ Dental lawsuits arose from the same course of conduct as the SourceOne

   Dental complaint action, which had previously been disclosed. Defendants would have cited

   such facts in arguing that the disclosure of these lawsuits in Schein’s Form 10-Q did not reveal

   new, material information to the market.       Had the Court or the factfinder credited such

   arguments, the Class might not have been able to recover some or any of the declines associated

   with the November 6, 2017 disclosure.

          94.     February 12-13, 2018. On February 12, 2018, after the close of trading, the FTC

   announced that, following a lengthy investigation, it had filed an antitrust complaint against

   Schein, Benco, and Patterson alleging that the three had conspired to block the formation of

   buying groups in violation of the FTC Act.        The press release also noted that the FTC’s

   complaint detailed communications between Schein and Benco executives allegedly

   demonstrating the agreement and attempts to monitor and enforce it. The Complaint alleges that,

   in response to the revelation of Schein’s anticompetitive scheme, on February 13, 2018, Schein



   supported the contention that Schein’s poor results on those two days were related to any
   curtailment of anticompetitive activities, whether by Schein or its competitors, including by
   assigning a team of attorneys to specifically review the financial information (and related
   communications) that were produced by Defendants. Due diligence discovery reflected that
   Lead Plaintiff would have had significant difficulty establishing that the cessation of
   anticompetitive activity prior to those earnings dates was clearly associated with poor
   performance, and in fact Schein’s witness, Mr. Mlotek, provided credible testimony that any
   poor results were due to causes unrelated to cessation of anticompetitive activity.




                                                   36
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 40 of 61 PageID #: 3712




   shares declined by 6.64%, closing at $67.39 per share, a drop of $4.79 per share from their

   February 12, 2018 closing price of $72.18, on extraordinarily high trading volume of 12.35

   million shares.

          95.        Defendants likely would have had strong arguments against loss causation and

   damages with respect to the February 12, 2018 disclosure. First and foremost, Defendants would

   argue that Schein’s exoneration before the FTC after trial eviscerates any allegation that the

   filing of the FTC complaint revealed any relevant “truth” to the market. Lead Plaintiff would

   have had arguments to make in response, including that the FTC Trial Order did find that Benco

   and Patterson conspired, and that Schein was exonerated largely for technical reasons related to

   antitrust law that do not show that the Company’s statements to the market concerning market-

   wide competition were truthful. But it is manifest that ALJ Chappell’s dismissal of antitrust

   claims against Schein—which followed a lengthy trial, and which result the FTC did not

   appeal—presented a very substantial risk that the Court or a factfinder could determine that the

   filing of the FTC’s complaint did not reveal any facts to the market. Even if the Court or a

   factfinder permitted claims to proceed on the narrowed basis that Defendants’ statements might

   not have been truthful even it Schein itself was not guilty of conspiring with Benco and

   Patterson, Defendants likely would have argued that any damages sought in connection with the

   February 12, 2018 disclosure would have to parse out the effect of subsequently-disproven

   allegations that Schein was a co-conspirator—which could have significantly reduced or

   eliminated damages.

          96.        In addition, Defendants would have argued that loss causation could not be

   pleaded based on the disclosure of factual matter in the FTC’s complaint. While the FTC issued

   its press release on February 12, 2018, the actual complaint itself was not made public until




                                                  37
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 41 of 61 PageID #: 3713




   several days later, for reasons relating to the need to redact confidential information contained in

   it. Had Defendants successfully made this argument, Lead Plaintiff would not have been able to

   support its loss causation allegations by reference to the evidentiary matter specifically cited and

   discussed in the FTC’s complaint, and would instead have had to establish loss causation based

   solely on the far more skeletal contents of the FTC’s press release.

          97.     Finally, Defendants likely would have raised similar “truth-on-the-market”

   arguments with respect to the February 12, 2018 disclosure as were discussed in the context of

   the November 6, 2017 disclosure. While Lead Plaintiff believes it would have had strong

   arguments in response—including that the market would have interpreted a complaint filed by a

   Federal regulator following a lengthy investigation differently than a complaint filed by a

   customer or competitor, and that Defendants had issued strong denials of misconduct each time

   they were accused of it—these arguments, if successful, could have independently reduced or

   eliminated damages associated with the February 12, 2018 disclosure.

                  4.      Risks After Trial

          98.     Even had Lead Plaintiff prevailed at summary judgment and at trial, Defendants

   would likely have appealed the judgment—leading to many additional months, if not years, of

   further litigation. On appeal, Defendants would have renewed their host of arguments as to why

   Lead Plaintiff had failed to establish liability, loss causation, and damages, thereby exposing

   Lead Plaintiff to the risk of having any favorable judgment reversed or reduced below the

   Settlement Amount after years of litigation.

          99.     The risk that even a successful trial verdict could be overturned by a later appeal

   is very real in securities fraud class actions. There are numerous instances across the country

   where jury verdicts for plaintiffs in securities class actions were overturned after appeal. See,

   e.g., Glickenhaus & Co. v. Household Int’l, Inc., 787 F.3d 408 (7th Cir. 2015) (reversing and


                                                   38
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 42 of 61 PageID #: 3714




   remanding jury verdict of $2.46 billion after 13 years of litigation); In re Oracle Corp. Sec.

   Litig., 2009 WL 1709050 (N.D. Cal. June 16, 2009), aff’d, In re Oracle Corp. Sec. Litig., 627

   F.3d 376 (9th Cir. 2010) (granting summary judgment to defendants after eight years of

   litigation); Robbins v. Koger Props., Inc., 116 F.3d 1441 (11th Cir. 1997) (reversing $81 million

   jury verdict after 19-day trial and dismissing case with prejudice); Anixter v. Home-Stake Prod.

   Co., 77 F.3d 1215 (10th Cir. 1996) (overturning plaintiffs’ verdict obtained after two decades of

   litigation); In re Apple Comp. Sec. Litig., No. C-84-20148, 1991 U.S. Dist. LEXIS 15608 (N.D.

   Cal. Sept. 6, 1991) ($100 million jury verdict vacated on post-trial motions).

          100.    Moreover, even if a judgment in Lead Plaintiff’s favor was affirmed on appeal,

   Defendants could then have challenged reliance and damages as to each class member, including

   Lead Plaintiff, in an extended series of individual proceedings. That process could have taken

   multiple additional years, and could have severely reduced any recovery to the Class as

   Defendants “picked off” class members. For example, in In re Vivendi Universal SA Securities

   Litigation, 765 F. Supp. 2d 520 (S.D.N.Y. 2011), the district court acknowledged that in any

   post-trial proceedings, “Vivendi is entitled to rebut the presumption of reliance on an individual

   basis,” and that “any attempt to rebut the presumption of reliance on such grounds would call for

   separate inquiries into the individual circumstances of particular class members.” 765 F. Supp.

   2d at 583-584. Over the course of several years, Vivendi indeed successfully challenged several

   class members’ damages in individual proceedings.

          101.    Thus, even if Lead Plaintiff and the Class were to have prevailed at trial, the

   subsequent processes of an appeal and challenges to individual class members could have

   severely limited, or even eliminated, any recovery – and, at minimum, could have added several

   years of further delay.




                                                   39
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 43 of 61 PageID #: 3715




                                     *       *      *       *       *

          102.    Based on all the factors summarized above, Lead Plaintiff and Lead Counsel

   respectfully submit that it was in the best interest of the Class to accept the immediate and

   substantial benefit conferred by the $35 million Settlement, instead of incurring the significant

   risk that the Class would recover a lesser amount, or nothing at all, after several additional years

   of arduous litigation. Indeed, the Parties were deeply divided on several key fact issues central

   to the litigation, and there were serious risks that Lead Plaintiff would not prevail on these issues

   at class certification, summary judgment, or trial. If Defendants had succeeded on any of these

   substantial defenses, Lead Plaintiff and the Class would have recovered nothing at all or, at best,

   would likely have recovered far less than the Settlement Amount.

   VI.    THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE IN LIGHT OF
          THE POTENTIAL RECOVERY IN THE ACTION

          103.    The Settlement is also reasonable when considered in relation to the range of

   potential recoveries that might be obtained if Lead Plaintiff prevailed at trial, which was far

   from certain for all the reasons noted above. Lead Plaintiff’s expert estimates, after giving

   effect to certain of Defendants’ loss-causation and damages arguments, that the maximum

   potential damages that could be realistically established at trial were approximately $268

   million. Accordingly, the $35,000,000 Settlement represents approximately 13% of the realistic

   maximum recoverable damages for the Class. This percentage recovery significantly exceeds

   the norm in securities class action cases and is an outstanding result for Class Members given

   the risks of the litigation. Moreover, proving that level of damages assumes that Lead Plaintiff

   would have prevailed on its merits arguments about falsity, materiality, and scienter, which was

   far from certain. In addition, the calculation of loss causation and damages would be subject to

   substantial risk at trial, as they would be subject to a “battle of the experts.” Even if Lead




                                                    40
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 44 of 61 PageID #: 3716




   Plaintiff prevailed at trial the amount of damages could have been substantially reduced based

   on arguments about both the substance of the disclosures that purportedly dissipated the

   artificial inflation in the price of Schein shares and the extent to which the regression analysis

   Lead Plaintiff’s expert would present accurately captured the amount of dissipation in Schein’s

   share price on each alleged date that it declined in connection with the truth being revealed.

           104.   For all these reasons, Lead Plaintiff and Lead Counsel respectfully submit that

   the Settlement is fair, reasonable, and adequate, and that it is in the best interests of the Class to

   accept the immediate and substantial benefit conferred by the Settlement, instead of incurring

   the significant risk that the Class might recover a lesser amount, or nothing at all, after

   additional protracted and arduous litigation.

   VII.    ISSUANCE OF NOTICE OF THE SETTLEMENT TO THE CLASS

           105.   The Court’s Preliminary Approval Order directed that the Notice of (I) Pendency

   of Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for

   an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice”) and

   Proof of Claim and Release Form (“Claim Form”) be disseminated to the Class.                     The

   Preliminary Approval Order also set an August 26, 2020 deadline for Class Members to submit

   objections to the Settlement, the Plan of Allocation and/or the Fee and Expense Application or

   to request exclusion from the Class, and set a final approval hearing date of September 16,

   2020.

           106.   Pursuant to the Preliminary Approval Order, Lead Counsel instructed A.B. Data,

   Ltd. (“A.B. Data”), the Claims Administrator, to begin disseminating copies of the Notice and

   the Claim Form by mail and to publish the Summary Notice. The Notice contains, among other

   things, a description of the Action, the Settlement, the proposed Plan of Allocation and Class




                                                     41
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 45 of 61 PageID #: 3717




   Members’ rights to participate in the Settlement, object to the Settlement, the Plan of Allocation,

   and/or the Fee and Expense Application, or exclude themselves from the Class. The Notice also

   informs Class Members of Lead Counsel’s intent to apply for an award of attorneys’ fees in an

   amount not to exceed 25% of the Settlement Fund, for payment of expenses paid or incurred by

   Plaintiffs’ Counsel in connection with the institution, prosecution, and resolution of the Action

   in an amount not to exceed $200,000, and for payment of the reasonable costs and expenses

   incurred directly by Lead Plaintiff related to its representation of the Class in an amount not to

   exceed $25,000. To disseminate the Notice, A.B. Data obtained information from Schein

   through Lead Counsel and from banks, brokers, and other nominees regarding the names and

   addresses of potential Class Members. See Declaration of Eric J. Miller Regarding (A) Mailing

   of the Notice and Claim Form; (B) Publication of the Summary Notice; and (C) Report on

   Requests for Exclusion Received to Date (“Miller Decl.”), attached hereto as Exhibit 3, at ¶¶ 2-

   7.

          107.    A.B. Data began mailing copies of the Notice and Claim Form (together, the

   “Notice Packet”) to potential Class Members and nominee owners on May 29, 2020. See Miller

   Decl. ¶¶ 3-6. As of August 11, 2020 A.B. Data had disseminated a total of 179,750 Notice

   Packets to potential Class Members and nominees. Id. ¶ 8.

          108.    In addition, A.B. Data caused the Summary Notice to be published in the Wall

   Street Journal and Investor’s Business Daily on June 8, 2020 and to be transmitted over the PR

   Newswire on July 14, 2020. See id. ¶¶ 9.6



   6
    As discussed in a letter that Lead Plaintiff submitted to the Court on July 15, 2020 (ECF No.
   75), due to an oversight by A.B. Data, the Summary Notice was not published over the PR
   Newswire until July 14, 2020, although the deadline for such publication under the Preliminary
   Approval Order was July 7, 2020. The other two publications were timely and, as noted in the



                                                   42
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 46 of 61 PageID #: 3718




            109.   Lead Counsel also caused A.B. Data to establish a dedicated settlement website,

   www.HSICSecuritiesLitigation.com, to provide potential Class Members with information

   concerning the Settlement and access to downloadable copies of the Notice and Claim Form, as

   well as copies of the Settlement Agreement and Preliminary Approval Order. See id. ¶ 10. That

   website became operational on May 29, 2020. Lead Counsel has also made copies of the Notice

   and Claim Form available on its own website, www.blbglaw.com, since May 29, 2020.

            110.   As set forth above, the deadline for Class Members to file objections to the

   Settlement, the Plan of Allocation and/or the Fee and Expense Application or to request

   exclusion from the Class is August 26, 2020. To date, one objection, directed only to Lead

   Counsel’s motion for attorneys’ fees and expenses, has been received. The objection is attached

   hereto as Exhibit 5.7 In addition, to date, two requests for exclusion have been received. See

   Miller Decl. ¶ 12. Lead Counsel will file reply papers on September 9, 2020, after the deadline

   for submitting requests for exclusion and objections has passed, which will address all

   objections and requests for exclusion that may be received.

   VIII. PROPOSED ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT

            111.   Pursuant to the Preliminary Approval Order, and as set forth in the Notice, all

   Class Members who want to participate in the distribution of the Net Settlement Amount (i.e.,

   the Settlement Fund less (a) any Taxes, (b) any Notice and Administration Expenses, and (c) the

   Attorneys’ Fees and Expenses Award and the PSLRA Award) must submit a valid Claim Form




   July 15, 2020 letter, the Parties have agreed that if any late objections or late requests for
   exclusion are received within seven days after the August 26, 2020 deadline (reflecting the delay
   in publication of the PR Newswire notice) they will not object to consideration of these
   objections or acceptance of these opt-outs on ground of lateness.
   7
       In the interest of privacy, the objector’s street address, email, and telephone number in his



                                                   43
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 47 of 61 PageID #: 3719




   with all required information postmarked no later than September 2, 2020. As set forth in the

   Notice, the Net Settlement Amount will be distributed among Class Members according to the

   plan of allocation approved by the Court.

          112.   Lead Counsel consulted with Lead Plaintiff’s damages expert in developing the

   proposed plan of allocation (the “Plan of Allocation”). Lead Counsel believes that the Plan of

   Allocation provides a fair and reasonable method to equitably allocate the Net Settlement

   Amount among Class Members.

          113.   The Plan of Allocation is set forth at pages 12 to 15 of the Notice. See Miller

   Decl. Ex. A at pp. 12-15. As described in the Notice, calculations under the Plan of Allocation

   are not intended to be estimates of, nor indicative of, the amounts that Class Members might

   have been able to recover at trial or estimates of the amounts that will be paid to Authorized

   Claimants pursuant to the Settlement. Notice ¶ 51. Instead, the calculations under the plan are

   only a method to weigh the claims of Class Members against one another for the purposes of

   making an equitable allocation of the Net Settlement Amount. Id.

          114.   In developing the Plan of Allocation, Lead Plaintiff’s damages expert calculated

   the estimated amount of artificial inflation in the price of Schein common stock allegedly

   caused by Defendants’ allegedly false and misleading statements and material omissions. In

   calculating the estimated artificial inflation allegedly caused by Defendants’ alleged

   misrepresentations and omissions, Lead Plaintiff’s damages expert considered price changes in

   the stock in reaction to the public disclosures allegedly revealing the truth concerning

   Defendants’ alleged misrepresentations and material omissions, adjusting for price changes on




   objection have been redacted.




                                                 44
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 48 of 61 PageID #: 3720




   that day that were attributable to market or industry forces. Notice ¶ 53. The Plan of Allocation

   does not consider price changes following the August 2017 disclosures alleged in the

   Complaint, because the Court dismissed claims relating to that date. Id. In addition, the amount

   of artificial inflation considered to have been removed from the price of Schein common stock

   on November 6, 2017 has been reduced by 90% as a result of the Court’s partial dismissal of the

   loss-causation allegations related to that alleged corrective disclosure and to account for other

   difficulties that the Class would face in establishing that the alleged misstatements were

   responsible for the abnormal price decline on that date (i.e., Defendants’ argument that the

   disclosure of two lawsuits on that date did not occur until after the stock price had already

   dropped following Schein’s issuance of its earnings release). Id.

          115.    Under the Plan of Allocation, a “Recognized Loss Amount” will be calculated

   for each purchase of Schein common stock during the Class Period that is listed in the Claim

   Form and for which adequate documentation is provided. The calculation of Recognized Loss

   Amounts will depend upon several factors, including (a) when the Schein common stock was

   purchased or otherwise acquired, and at what price; and (b) whether the Schein common stock

   was sold or held through the end of the Class Period, and if the stock was sold, when and for

   what amounts. In general, the Recognized Loss Amount calculated will be the difference

   between the estimated artificial inflation on the date of purchase and the estimated artificial

   inflation on the date of sale, or the difference between the actual purchase price and sales price

   of the stock, whichever is less. Notice ¶¶ 54, 56-57.

          116.    Claimants who purchased and sold all their Schein common stock before the first

   corrective disclosure on November 6, 2017, or who purchased and sold all their Schein common

   stock between the first disclosure on November 6, 2017 and the second disclosure on February




                                                   45
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 49 of 61 PageID #: 3721




   12, 2018 (that is, they did not hold the shares over a date when artificial inflation was allegedly

   removed from the stock price), will have no Recognized Loss Amount under the Plan of

   Allocation with respect to those transactions because the level of artificial inflation is the same

   on the date of purchase and sale, and any loss suffered on those sales would not be the result of

   the alleged misstatements in the Action.

          117.    In accordance with the PSLRA, Recognized Loss Amounts for shares purchased

   during the Class Period and sold from February 13, 2018 through May 11, 2018 (known as the

   “90-Day Look-Back Period”), are further limited to the difference between the purchase price

   and the average closing price of the stock from February 13, 2018 to the date of sale. Notice

   ¶¶ 56(c), 57(b). For shares purchased during the Class Period that are still held as of the close

   of trading on May 11, 2018, the Recognized Loss Amount is the lesser of: (i) the amount of

   artificial inflation on the date of purchase; or (ii) the purchase price minus $69.28 (the average

   closing price during the 90-Day Look-Back Period). Notice ¶¶ 56(d), 57(c).

          118.    The sum of a Claimant’s Recognized Loss Amounts for all of his, her, or its

   purchases of Schein common stock during the Class Period is the Claimant’s “Recognized

   Claim.” Notice ¶ 60. The Plan of Allocation also limits Claimants based on whether they had

   an overall market loss in their transactions in Schein common stock during the Class Period. A

   Claimant’s Recognized Claim will be limited to his, her, or its market loss in Schein common

   stock during the Class Period. Notice ¶¶ 66-67. The Net Settlement Amount will be allocated

   to Authorized Claimants on a pro rata basis based on the relative size of their Recognized

   Claims. Notice ¶ 67.

          119.    In sum, the Plan of Allocation was designed to fairly and rationally allocate the

   proceeds of the Net Settlement Amount among Class Members based on the losses they suffered




                                                   46
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 50 of 61 PageID #: 3722




   on transactions in Schein common stock that were attributable to the alleged misconduct.

   Accordingly, Lead Counsel respectfully submits that the Plan of Allocation is fair and

   reasonable and should be approved by the Court.

          120.      As noted above, as of August 11, 2020, more than 179,000 copies of the Notice,

   which contains the Plan of Allocation, and advises Class Members of their right to object to the

   proposed Plan of Allocation, had been sent to potential Class Members and nominees. See

   Miller Decl. ¶ 8. To date, no objections to the proposed Plan of Allocation have been received.

   IX.    THE FEE AND LITIGATION EXPENSE APPLICATION

          121.      In addition to seeking final approval of the Settlement and Plan of Allocation,

   Lead Counsel is applying to the Court on behalf of Plaintiffs’ Counsel for an award of attorneys’

   fees of 25% of the Settlement Fund, including any interest earned (the “Fee Application”).8

   Lead Counsel also requests payment for expenses that Plaintiffs’ Counsel incurred in connection

   with the prosecution of the Action from the Settlement Fund in the amount of $102,840.56 and

   reimbursement to Lead Plaintiff of $6,000.00 in costs and expenses that Miami GESE incurred

   directly related to its representation of the Class, in accordance with the PSLRA, 15 U.S.C.

   § 78u-4(a)(4).

          122.      The legal authorities supporting the requested fee and expenses are set forth in

   Lead Counsel’s Fee Memorandum.           The primary factual bases for the requested fee and

   expenses are summarized below.




   8
    As noted above, Plaintiff’s Counsel are Lead Counsel BLB&G and Klausner, Kaufman, Jensen
   & Levinson, additional counsel for Lead Plaintiff.




                                                   47
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 51 of 61 PageID #: 3723




          A.      The Fee Application

          123.    For the efforts of Plaintiffs’ Counsel on behalf of the Class, Lead Counsel is

   applying for a fee award to be paid from the Settlement Fund on a percentage basis. As set forth

   in the accompanying Fee Memorandum, the percentage method is the appropriate method of fee

   recovery because it aligns the lawyers’ interest in being paid a fair fee with the interest of the

   Class in achieving the maximum recovery in the shortest amount of time required under the

   circumstances and has been recognized as appropriate by the U.S. Supreme Court and the

   Second Circuit Court of Appeals for cases of this nature.

          124.    Based on the quality of the result achieved, the extent and quality of the work

   performed, the significant risks of the litigation, and the fully contingent nature of the

   representation, Lead Counsel respectfully submits that the requested fee award is reasonable and

   should be approved. As discussed in the Fee Memorandum, a 25% fee award is fair and

   reasonable for attorneys’ fees in common fund cases such as this, particularly given the facts

   and circumstances of this case, as well as within the range of percentages awarded in securities

   class actions in this Circuit with comparable settlements.

                  1.     Lead Plaintiff Has Authorized and Supports the Fee Application

          125.    Lead Plaintiff Miami GESE is a sophisticated institutional investor that closely

   supervised, monitored, and actively participated in the prosecution and settlement of the Action.

   See Declaration of Ron Silver (“Silver Decl.”), attached hereto as Exhibit 2, at ¶¶ 2-6. Lead

   Plaintiff has evaluated the Fee Application and fully supports the fee requested. Id. ¶ 8. Lead

   Plaintiff has reviewed and approved the proposed fee and believes it is fair and reasonable in

   light of the result obtained for the Class, the substantial risks in the litigation, and the work

   performed by Plaintiffs’ Counsel. Id. Lead Plaintiff’s endorsement of Lead Counsel’s fee




                                                   48
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 52 of 61 PageID #: 3724




   request further demonstrates its reasonableness and should be given weight in the Court’s

   consideration of the fee award.

                  2.     The Time and Labor Devoted to the Action by Plaintiff’s Counsel

          126.    Plaintiff’s Counsel devoted substantial time to the prosecution of the Action. As

   described above in greater detail, the work that Plaintiff’s Counsel performed in this Action

   included: (i) conducting an extensive investigation into the alleged fraud, which included a

   detailed review of publicly available documents such as SEC filings, analyst reports, conference

   call transcripts, press releases, company presentations, and media reports, and interviews with

   over 100 people, including former employees of Schein and other individuals believed to be

   knowledgeable about the facts alleged in the Complaint; (ii) drafting a detailed consolidated

   complaint based on this investigation; (iii) successfully defeating Defendants’ motion to dismiss,

   in part and fully briefing Defendants’ motion for reconsideration; (iv) undertaking substantial

   due diligence discovery, which included obtaining and analyzing more than 680,000 pages of

   documents produced by Defendants and conducting interviews with two senior Schein

   executives; (vi) consulting extensively throughout the litigation with experts in financial

   economics; and (vii) engaging in extensive arm’s-length settlement negotiations to achieve the

   Settlement.

          127.    Throughout the litigation, Plaintiff’s Counsel maintained an appropriate level of

   staffing that avoided unnecessary duplication of effort and ensured the efficient prosecution of

   this litigation. As the lead partner on the case, I personally monitored and maintained control of

   the work performed by other lawyers at BLB&G and the other Plaintiff’s Counsel throughout the

   litigation. Other experienced attorneys at Plaintiff’s Counsel were also involved in the drafting

   of pleadings, motion papers, and in the settlement negotiations. More junior attorneys and




                                                  49
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 53 of 61 PageID #: 3725




   paralegals worked on matters appropriate to their skill and experience level.

          128.    Attached hereto as Exhibits 4A and 4B, respectively, are my declaration on behalf

   of BLB&G and the declaration of Robert D. Klausner on behalf of Klausner, Kaufman, Jensen &

   Levinson in support of Lead Counsel’s motion for an award of attorneys’ fees and litigation

   expenses (the “Fee and Expense Declarations”). Each of the Fee and Expense Declarations

   includes a schedule summarizing the lodestar of the firm and the litigation expenses it incurred.

   The Fee and Expense Declarations indicate the amount of time spent on the Action by the

   attorneys and professional support staff of each firm and the lodestar calculations based on their

   current hourly rates.   These Declarations were prepared from contemporaneous daily time

   records regularly maintained and prepared by the respective firms, which are available at the

   request of the Court. In addition, Exhibit 4A-2 sets forth summary descriptions of the principal

   tasks performed by each attorney at Lead Counsel who was involved in the Action. The first

   page of Exhibit 4 is a chart that summarizes the information set forth in the Fee and Expense

   Declarations, listing the total hours expended, lodestar amounts, and litigation expenses for each

   Plaintiff’s Counsel’s firm, and gives totals for the numbers provided

          129.    As set forth in Exhibit 4, Plaintiffs’ Counsel collectively expended a total of

   9,963.6 hours in the investigation and prosecution of the Action from its inception through July

   15, 2020. The resulting lodestar is $4,499.931.25. The vast majority of the total lodestar—

   99.7%—was incurred by Lead Counsel.

          130.    The requested fee of 25% of the Settlement Fund is $8,750,000, plus interest

   accrued at the same rate as the Settlement Fund, and therefore represents a multiplier of

   approximately 1.9 of Plaintiffs’ Counsel’s lodestar. As discussed in further detail in the Fee

   Memorandum, the requested multiplier cross-check is within the range of fee multipliers




                                                   50
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 54 of 61 PageID #: 3726




   typically awarded in comparable securities class actions and in other class actions involving

   significant contingency fee risk, in this Circuit and elsewhere.

                   3.     The Experience and Standing of Lead Counsel

          131.     As demonstrated by the firm resume included as Exhibit 4A-4 hereto, Lead

   Counsel BLB&G is among the most experienced and skilled law firms in the securities

   litigation field, with a long and successful track record representing investors in such cases, and

   is consistently ranked among the top plaintiffs’ firms in the country. Further, BLB&G has taken

   complex cases such as this to trial, and it is among the few firms with experience doing so on

   behalf of plaintiffs in securities class actions. I believe this willingness and ability added

   valuable leverage during the settlement negotiations.

                   4.     The Standing and Caliber of Defendants’ Counsel

          132.     The quality of the work performed by Lead Counsel in attaining the Settlement

   should also be evaluated in light of the quality of the opposition. Here, Defendants were

   represented by experienced and extremely able counsel Proskauer Rose LLP, which vigorously

   represented its clients. In the face of this skillful and well-financed opposition, Lead Counsel

   was nonetheless able to persuade Defendants to settle the case on terms that are very favorable

   to the Class.

                   5.     The Risks of the Litigation and the Need to Ensure the Availability of
                          Competent Counsel in High-Risk Contingent Securities Cases

          133.     This prosecution was undertaken by Lead Counsel entirely on a contingent basis.

   The risks assumed by Lead Counsel in prosecuting these claims to a successful conclusion are

   described above. Those risks are also relevant to an award of attorneys’ fees.

          134.     From the outset of its retention, Lead Counsel understood that it was embarking

   on a complex, expensive and lengthy litigation with no guarantee of ever being compensated for




                                                    51
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 55 of 61 PageID #: 3727




   the substantial investment of time and money the case would require. In undertaking that

   responsibility, Lead Counsel was obligated to ensure that sufficient resources were dedicated to

   the prosecution of the Action, and that funds were available to compensate staff and to cover the

   considerable litigation costs that a case such as this requires. With an average lag time of

   several years for these cases to conclude, the financial burden on contingent-fee counsel is far

   greater than on a firm that is paid on an ongoing basis. Indeed, Lead Counsel and the other

   Plaintiffs’ Counsel received no compensation during the course of the Action and have

   collectively incurred over $102,000 in litigation expenses in prosecuting the Action for the

   benefit of the Class.

          135.    Lead Counsel also bore the risk that no recovery would be achieved.                  As

   discussed herein, from the outset, this case presented multiple risks and uncertainties that could

   have prevented any recovery whatsoever. Despite the most vigorous and competent of efforts,

   success in contingent-fee litigation, such as this, is never assured.

          136.    Lead Counsel knows from experience that the commencement and ongoing

   prosecution of a class action does not guarantee a settlement. To the contrary, it takes hard work

   and diligence by skilled counsel to develop the facts and legal arguments that are needed to

   sustain a complaint or win at class certification, summary judgment and trial, or on appeal, or to

   cause sophisticated defendants to engage in serious settlement negotiations at meaningful levels.

          137.    Moreover, courts have repeatedly recognized that it is in the public interest to

   have experienced and able counsel enforce the securities laws and regulations pertaining to the

   duties of officers and directors of public companies. As recognized by Congress through the

   passage of the PSLRA, vigorous private enforcement of the federal securities laws can only

   occur if private investors, particularly institutional investors, take an active role in protecting the




                                                     52
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 56 of 61 PageID #: 3728




   interests of shareholders. If this important public policy is to be carried out, the courts should

   award fees that adequately compensate plaintiffs’ counsel, taking into account the risks

   undertaken in prosecuting a securities class action.

          138.    Lead Counsel’s extensive and persistent efforts in the face of substantial risks

   and uncertainties have resulted in a significant recovery for the benefit of the Class.        In

   circumstances such as these, and in consideration of the hard work and the excellent result

   achieved, I believe the requested fee is reasonable and should be approved.

                  6.      The Reaction of the Class to the Fee Application

          139.    As stated above, as of August 11, 2020, 179,750 Notice Packets had been mailed

   to potential Class Members advising them that Lead Counsel would apply for an award of

   attorneys’ fees in an amount not to exceed 25% of the Settlement Fund. See Miller Decl. ¶ 8. In

   addition, the Court-approved Summary Notice was published in the Wall Street Journal and

   Investor’s Business Daily and transmitted over the PR Newswire. Id. ¶ 9. To date, one objection

   to the attorneys’ fees request has been received by Lead Counsel. See Objection of D. Michael

   Connellan (Exhibit 5). All objections received will be addressed in Lead Counsel’s reply papers

   to be filed on September 9, 2020, after the deadline for submitting objections has passed.

          140.    In sum, Lead Counsel accepted this case on a contingency basis, committed

   significant resources to it, and prosecuted it without any compensation or guarantee of success.

   Based on the favorable result obtained, the quality of the work performed, the risks of the

   Action, and the fully contingent nature of the representation, Lead Counsel respectfully submits

   that a fee award of 25%, resulting in a multiplier of 1.9 is fair and reasonable, and is supported

   by the fee awards that courts have granted in other comparable cases.




                                                   53
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 57 of 61 PageID #: 3729




          B.      The Litigation Expense Application

          141.    Lead Counsel also seeks payment from the Settlement Fund of $102,840.56 in

   litigation expenses that were reasonably incurred by Lead Counsel in connection with

   commencing, litigating, and settling the claims asserted in the Action.

          142.    From the outset of the Action, counsel were aware that they might not recover

   any of their expenses, and, even in the event of a recovery, would not recover any of their out-

   of-pocket expenditures until such time as the Action might be successfully resolved. Lead

   Counsel also understood that, even assuming that the case was ultimately successful, a

   subsequent award of expenses would not compensate them for the lost use of the funds

   advanced by them to prosecute the Action. Accordingly, Lead Counsel were motivated to and

   did take appropriate steps to avoid incurring unnecessary expenses and to minimize costs

   without compromising the vigorous and efficient prosecution of the case.

          143.    Lead Counsel has incurred a total of $102,840.56 in litigation expenses in

   connection with the prosecution of the Action. The expenses are summarized in Exhibit 4A-3,

   which identifies each category of expense, e.g., expert fees, mediation costs, and on-line

   research, and the amount incurred for each category. These expense items are billed separately

   by Plaintiffs’ Counsel, and such charges are not duplicated in Plaintiffs’ Counsel’s hourly rates.

          144.    The largest expense was for the mediation fees of Judge Weinstein and Mr.

   Melnick of JAMS, in the amount of $39,804.00, or 39% of the total litigation expenses.

   Another $20,835.00, or approximately 20%, was expended for the retention of experts. As

   noted above, Lead Counsel consulted with experts in the fields of financial economics, loss

   causation, and damages during its investigation and the preparation of the Complaint, and in

   connection with the development of the proposed Plan of Allocation.




                                                   54
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 58 of 61 PageID #: 3730




          145.    Another large component of the litigation expenses was for online legal and

   factual research, which was necessary to conduct the factual investigation and identify potential

   witnesses, prepare the Complaint, research the law pertaining to the claims asserted in the

   Action, oppose Defendants’ motion to dismiss, and prepare Lead Plaintiff’s mediation

   submissions. The charges for on-line research amounted to $30,870.47 or 30% of the total

   amount of expenses.

          146.    The other expenses for which Lead Counsel seeks payment are the types of

   expenses that are necessarily incurred in litigation and routinely charged to clients billed by the

   hour. These expenses include, among others, court fees, and postage and delivery expenses.

          147.    All of the litigation expenses incurred by Plaintiffs’ Counsel were reasonable and

   necessary to the successful litigation of the Action, and have been approved by Lead Plaintiff.

   See Silver Decl. ¶ 9.

          148.    The Notice informed potential Class Members that Lead Counsel would be

   seeking reimbursement of expenses in an amount not to exceed $200,000. The total amount

   requested, $102,840.56, is significantly below the $200,000 that Class Members were advised

   could be sought.

          149.    In addition, Lead Plaintiff Miami GESE seeks reimbursement of the reasonable

   costs and expenses that it incurred directly in connection with its representation of the Class.

   Such payments are expressly authorized and anticipated by the PSLRA, as more fully discussed

   in the Fee Memorandum at 21-22. Lead Plaintiff seeks reimbursement of $6,000 for the time

   expended in connection with the Action by its General Counsel, Ron Silver, who spent a

   substantial amount of time communicating with Lead Counsel and reviewing pleadings and

   motion papers, and as well as time dedicated to the Action by other Miami personnel. See




                                                   55
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 59 of 61 PageID #: 3731




   Silver Decl. ¶¶ 5-6, 10-11.

          150.    The Notice informed potential Class Members that Lead Plaintiff might be

   requesting expense awards for its time and expenses devoted to the supervision and prosecution

   of the Action in an amount not to exceed $20,000.

          151.    In sum, the expenses incurred by Plaintiffs’ Counsel and Lead Plaintiff were

   reasonable and necessary to represent the Class and achieve the Settlement. Accordingly, Lead

   Counsel respectfully submits that the application for payment of these expenses should be

   approved.

          152.    Attached hereto are true and correct copies of the following documents

   previously cited in this Declaration:

          Exhibit 1:      Declaration of the Hon. Daniel H. Weinstein (Ret.)

          Exhibit 2:      Declaration of Ron Silver, General Counsel of the City of Miami General
                          Employees’ & Sanitation Employees’ Retirement Trust, in Support of:
                          (A) Lead Plaintiff’s Motion for Final Approval of Settlement and Plan of
                          Allocation; and (B) Lead Counsel’s Motion for Attorneys’ Fees and
                          Litigation Expenses

          Exhibit 3:      Declaration of Eric J. Miller Regarding (A) Mailing of the Notice and
                          Claim Form; (B) Publication of the Summary Notice; and (C) Report on
                          Requests for Exclusion Received to Date

          Exhibit 4:      Summary of Plaintiffs’ Counsel’s Lodestar and Expenses

          Exhibit 4A:     Declaration of James A. Harrod in Support of Lead Counsel’s Motion for
                          Attorneys’ Fees and Litigation Expenses Filed on Behalf of Bernstein
                          Litowitz Berger & Grossmann LLP

          Exhibit 4B:     Declaration of Robert D. Klausner in Support of Lead Counsel’s Motion
                          for Attorneys’ Fees and Litigation Expenses Filed on Behalf of Klausner,
                          Kaufman, Jensen & Levinson

          Exhibit 5:      Objection of D. Michael Connellan [redacted]

          Exhibit 6:      CORNERSTONE RESEARCH, SECURITIES CLASS ACTION FILINGS 2019 YEAR
                          IN REVIEW (2020)




                                                  56
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 60 of 61 PageID #: 3732




          Exhibit 7:     STEFAN BOETTRICH AND SVETLANA STARYKH, NERA ECONOMIC
                         CONSULTING, RECENT TRENDS IN SECURITIES CLASS ACTION LITIGATION:
                         2017 FULL-YEAR REVIEW (2018)

   Also attached hereto are true and correct copies of the following documents cited in the Fee

   Memorandum:

          Exhibit 8:     In re OSG Sec. Litig., No. 12-cv-07948-SAS (S.D.N.Y. Dec. 2, 2015),
                         ECF No. 261

          Exhibit 9:     In re Celestica Inc. Sec. Litig., No. 07-cv-00312-GBD (S.D.N.Y. July 28,
                         2015), ECF No. 267

          Exhibit 10:    Citiline Holdings, Inc. v. iStar Fin., Inc., No. 1:08-cv-03612-RJS
                         (S.D.N.Y. Apr. 5, 2013), ECF No. 127

          Exhibit 11:    City of Roseville Emps.’ Ret. Sys. v. EnergySolutions, Inc., No. 1:09-cv-
                         08633-JFK (S.D.N.Y. Mar. 14, 2013), ECF No. 23

          Exhibit 12:    In re Xerox Corp. ERISA Litig., No. 02-CV-1138 (AWT) (D. Conn. Apr.
                         14, 2009), ECF No. 354

          Exhibit 13:    Freudenberg v. E*Trade Fin. Corp., No. 07 Civ. 8538 (JPO) (MHD)
                         (S.D.N.Y. Oct. 20, 2012), ECF No. 154

          Exhibit 14:    JANEEN MCINTOSH & SVETLANA STARYKH, NERA ECONOMIC
                         CONSULTING, RECENT TRENDS IN SECURITIES CLASS ACTION: 2019 FULL-
                         YEAR REVIEW (2020)

   X.     CONCLUSION

          153.   For all the reasons set forth above, Lead Plaintiff and Lead Counsel respectfully

   submit that the Settlement and the Plan of Allocation should be approved as fair, reasonable and

   adequate. Lead Counsel further submits that the requested fee in the amount of 25% of the

   Settlement Fund should be approved as fair and reasonable, and the request for Plaintiffs’

   Counsel’s Litigation Expenses in the amount of $102,840.56 and Lead Plaintiff’s costs and

   expenses, in the amount of $6,000.00 should also be approved.




                                                  57
Case 1:18-cv-01428-MKB-VMS Document 81 Filed 08/12/20 Page 61 of 61 PageID #: 3733




         I declare, under penalty of perjury, that the foregoing is true and correct.

   Dated: August 12, 2020                       Respectfully submitted,


                                                        /s/ James A. Harrod
                                                          James A. Harrod




                                                   58
